EXHIBIT 10.1




ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into
effective as of July 10, 2002, by and between The Standard Register Company, an
Ohio corporation, having its principal office at 600 Albany Street, P.O. Box
1167, Dayton, Ohio 45401-1147 (“Buyer”), Standard Register Holding Company, an
Ohio corporation and wholly-owned subsidiary of Buyer (“Sub”) and
PlanetPrint.com, Inc., a Minnesota corporation, with its principal place of
business at 668 Kasota Avenue S.E., Minneapolis Minnesota 55144 (each reference
to Seller includes “PlanetPrintDallas”.com, Inc., Copy Concepts, Inc. (“Copy
Concepts”) and the Consulting and Software Division and Intellectual Property,
as applicable in the context, collectively the (“Seller”), David G. Dillon
(“Dillon”), Keith M. Nickoloff (“Nickoloff”), Brian Stone (“Stone”) and Phil
Shirley (“Shirley”); Dillon, Nickoloff, Stone and Shirley, collectively the
“Shareholders.”

W I T N E S S E T H:

WHEREAS, Seller wishes to sell to Buyer all of the issued and outstanding
capital stock of Copy Concepts, the Intellectual Property and all of the assets
and certain liabilities, as specified below, of the Consulting and Software
Division, and Buyer wishes to purchase such assets all on the terms and
conditions set forth herein, and

WHEREAS, Dillon, Nickoloff, Shirley and Stone acknowledge that each of them
shall be jointly and severally liable for any liability of Seller, as provided
and limited in the introduction to Article 3 below.

NOW, THEREFORE, for and in consideration of the mutual covenants, agreements and
representations set forth below, Buyer, Seller, Dillon, Nickoloff, Stone and
Shirley hereby agree as follows:

ARTICLE 1

PURCHASE AND SALE




Section 1.1

Purchase and Sale.  Upon the terms of this Agreement, subject to the conditions
and in reliance on the representations, warranties and covenants set forth
herein, on the Closing Date, Seller shall grant, sell, assign, transfer and
deliver to Buyer:




(a)

all of the assets, properties and rights of Seller's consulting and software
businesses (the “Consulting and Software Division”) of every type and
description, personal and mixed, tangible and intangible, wherever located and
whether or not reflected on the books and records of Seller, which are being
used, that are in existence or are related to the Consulting and Software
Division, including but not limited to, those assets identified on Schedule
1.1(a)(i), but excluding those assets listed under Section 1.2 hereof.  Except
as otherwise noted in Articles 3 and 8, as used in this Agreement, the term
“Business” means all commercial activity undertaken by the Consulting and
Software Division prior to the Closing Date.  Subject to Subsection 1.2, the
assets of the Business also shall include, without limitation:




(i)

All Intellectual Property listed on Schedule 3.4(a)(i) attached hereto;

(ii)

All computer programs, interfaces, customizations and software, including
operating systems and packages required for the operation of the Business;

(iii)

Jobs in process;

(iv)

All designs, manufacturing drawings, methods and procedures;

(v)

All personal property which is or has been used in or which is related to the
Business, including, without limitation, technology, computers, equipment,
supplies, and furniture (excluding fixtures at the premises leased by the
Business);

(vi)

All dealer lists, customer lists, customer information, vendor lists, telephone
listings, advertising rights and customer and vendor records;

(vii)

All cash, prepaid expenses and all exclusive rights to carry on the Business as
presently carried on;

(viii)

All current and relevant photographs, drawings and schematics, brochures,
literature and other sales or promotional items of any nature;

(ix)

All licenses and permits;

(x)

All supplier, vendor, customer, contract and personal property lease rights
relating to the Business, whether written or oral, including but not limited to,
those listed on Schedule 1.1(a)(x) hereto (described further in Sections 3.9,
3.10 and 3.17);

(xi)

All accounts receivable listed on Schedule 1.1(a)(xi) (listed by party, amount
and aging since date of invoice);

(xii)

All other assets, properties and rights of every kind and nature which are being
used by the Business or in existence on or prior to the Closing Date, known or
unknown, fixed or unfixed, choate or inchoate, accrued, absolute, contingent or
otherwise, whether or not specifically referred to in this Agreement;

(b)

All capital stock of Copy Concepts; and  

(c)

Certain Intellectual Property of Seller, not otherwise included in the Business,
as listed on Schedule 3.4(a)(i).

The assets described in Section 1.1(a), (b) and (c) are collectively the
 “Assets.”  Except as specifically provided herein, the Assets shall be
transferred by Seller (and Copy Concepts shall be, free, clear and unencumbered)
subject to no security interests, mortgages, liens, pledges, reclamation rights,
debts, creditors’ claims, taxes, consents, contracts or other third-party
claims.  At its option, Buyer may assign some or all of its rights to buy some
or all of the Assets to Sub, provided that Buyer shall retain all its
obligations hereunder.

Section 1.2

Excluded Assets.  Notwithstanding the provisions of Section 1.1, the Assets
shall not include, and Seller shall be entitled to retain and possess for its
own account only, a $250,000 Account Receivable from American Express, and the
property and contracts listed on Schedule 1.2 (the “Excluded Assets”).




Section 1.3

Assumption of Liabilities, Copy Concepts Debts.




(a)

Neither Buyer nor any of its affiliates is assuming liability (and Copy Concepts
shall be free of all debts and obligations) and none of them shall be liable for
any debts or claims against Seller or Copy Concepts of any nature whatsoever,
except for (i) certain customer and supplier/vendor contracts entered into by
Seller or Copy Concepts in the ordinary course of business described in Schedule
1.3(a)(i) (only such contracts providing for an annual expenditure in excess of
$12,000 need be listed) of this Agreement, and in such cases, such assumption
shall not extend to liability for obligations incurred or work performed by
Seller prior to the date of the contract assumption by Buyer, irrespective of
the language contained in the assumption agreements, except to the extent that
such obligations are in the nature of current operating accounts to be assumed
under subpart (iii) of this paragraph; (ii) those certain equipment, real estate
or other leases (not capital leases) and those certain other obligations
described on Schedule 1.3(a)(ii), in each case only for those obligations that
are “Current,” defined as ninety (90) days from date of invoice, in amounts
accruing from and after the Closing Date; (iii) the Current operating accounts
payable of the Business and Copy Concepts incurred in the ordinary course of
business listed on Schedule 1.3(a)(iii), in each case only for the amount listed
as payable on Schedule 1.3(a)(iii) corresponding to each account; and (iv) those
certain Accrueds, as defined below in Subsection 2.5(a), as related to the
Business and Copy Concepts, as described on Schedule 1.3(a)(iv).




(b)

Except as provided on Schedules 1.3(a)(i)-(iv), Buyer and its affiliates shall
not assume any accounts payable or any other liability of Seller (and Copy
Concepts shall be free of all debt and obligations) of any kind or nature
(including but not limited to any liabilities relating to accounts payable in
 “workout” by Platinum with respect to Copy Concepts as set forth on Schedule
1.3(b)(i) (the “Copy Concepts Platinum Workout Accounts”) or with respect to the
Business, as set forth on Schedule 1.3(b)(ii)  (the “Business Platinum Workout
Accounts”), any amounts owed Principal Resources, LLC, any amounts owed General
Motors Acceptance Corporation, other Seller financial debt whatsoever including
capital leases, any Copy Concepts debt whatsoever not permitted under Sections
1.3(a)(iii) above, any contingent  earnout for Copy Concepts' employees, any
debt or obligation of Copy Concepts or the Business to Seller or its affiliates,
and any debt for Taxes, and any liability arising in any way from Environmental
Matters, regardless of whether the related damage, injury or expense is
identified before or after the Closing Date, and except as provided above in
Section 1.3(a)(iv), any employee liabilities such as unemployment compensation
or premiums, workers’ compensation or premiums, property or casualty insurance
premiums, accrued liabilities, unfunded or under funded employee benefit plans,
whether multi-employer or otherwise, warranty or job claims for matters or jobs
handled by Seller, obligations under any union or collective bargaining
contracts, State or federal COBRA or WARN obligations and the like) incurred
prior to or on the Closing Date, whether same have been billed or not.




(c)

Except in the case of the individuals currently working in the Business, listed
in Subsection 5.2.4, Buyer and its affiliates make no commitment or agreement to
hire or retain the services of any executives or employees of Seller.




ARTICLE 2

CLOSING DATE AND PURCHASE PRICE




Section 2.1

Closing.  The closing (“Closing”) shall be held at the offices of Buyer or its
counsel at such time mutually determined by the parties (the “Closing Date”) or
at such later time, date and place if the parties shall agree.  All deliveries
to occur at the Closing shall be deemed to have occurred simultaneously.  The
Closing shall anticipate that Copy Concepts and the Business shall be operated
for the account of Seller through the close of business on the Closing Date, and
for the account of Purchaser beginning with the opening of business on the day
following the Closing Date.




Section 2.2

Purchase Price.  The purchase price (“Purchase Price”) for the Assets shall be
 as follows:




Due at Closing:  The sum of Eight Million Five Hundred Thousand Dollars
($8,500,000) (“Closing Cash Payment”) shall be paid to Seller at Closing subject
to the following sentence.  A portion of the Closing Cash Payment shall be paid,
for the benefit of Seller, to certain of Copy Concept’s and the Seller’s
creditors (“Purchase Price Payees”) in identity of recipient and amounts as
specified on Schedule 2.2, including but not limited to: (i) all debt of Copy
Concepts not permitted under Sections 1.3(a) above (including but not limited to
any amounts owed General Motors Acceptance Corporation and Principal Resources,
LLC); (ii) all non-Current accounts payable of Copy Concepts and the Business;
(iii) the Copy Concepts and Business Platinum Workout Accounts; (iv) $3.5
million paid to Shirley and Stone in full satisfaction of all amounts currently
or contingently owed them as set forth in the applicable agreement(s) of release
signed by each of them, in form and substance acceptable to Buyer; and (v) other
obligations described on Schedule 2.2.

Section 2.3

Allocation of Purchase Price.  The parties agree that the Purchase Price for the
Assets shall be allocated among the Assets in the manner set forth on Schedule
2.3 (the “Allocation”).  Buyer and Seller each shall report the transaction in
accordance with such allocation, and shall not take a position inconsistent with
such allocation except with the written consent of the other party hereto.
 Buyer and Seller shall complete IRS Form 8594 reflecting such allocation and
Buyer and Seller will take no position with any tax authorities inconsistent
therewith.  Any Post Closing Adjustment shall be reflected pro rata among the
Assets and the Allocation shall be deemed so amended for all purposes.




Section 2.4

Prorations; Transfer Taxes.  Seller shall be responsible for the timely filing
of any and all income and other tax returns related to Copy Concepts for all
periods prior to and through the Closing Date and all tax liability related
thereto, including but not limited to, federal and state (for Texas, Florida and
Tennessee) income tax and state sales tax, personal property and sales and use
taxes, including without limitation, any and all income tax liability for the
period prior to and through the Closing Date on any state or federal income tax
return that is filed subsequent to the Closing Date.  Seller shall give Buyer
copies of such returns reasonably in advance of their filing dates to permit
Buyer to comment to Seller thereon.  Such comments shall not in any way affect
Seller’s sole and full responsibility therefor.  All customary prorations with
respect to personal property taxes, property and equipment and machinery
rentals, and other proratable charges directly related to the operation of the
Business and the Assets shall be adjusted between the parties as of the Closing
Date.  Buyer shall be responsible for all such taxes after the Closing Date.
 Seller shall pay any and all sales, use, or transfer taxes incurred as a result
of the sale between the parties at the Closing or as soon thereafter as
reasonably practicable, but in any case within thirty (30) days of the Closing
Date.  In the event any or all of the prorations required by this Section are
not effected on the Closing Date, the parties shall reflect them on the
post-Closing financial statements, provided in the next Section, and related
sums owed shall be paid in accordance with such Section, any Taxes owed to
continue to be the sole responsibility of Seller.




Section 2.5

Post-Closing Adjustment of Purchase Price.




(a)

Within thirty (30) days after the Closing Date, Seller at its expense, shall
prepare and deliver to Buyer a “Closing Financial Statement” that sets forth the
combined “Equity” of the Business and Copy Concepts as of the Closing Date,
determined in the manner indicated on Schedule 2.5(a).   Each of the items
included in the determination of Equity on the Closing Financial Statement shall
be calculated from the Seller’s books and records in accordance with generally
accepted accounting principles (“GAAP”) applied in a manner consistent with the
calculation of such items in Schedule 2.5(a).   Seller acknowledges that the
accrued expenses set forth on Schedule 2.5(a) include only Copy Concepts' and
the Business' accrued liabilities for salaries, employee withholding taxes,
health insurance expenses and sales taxes (“Accrueds”) calculated in accordance
with GAAP consistently applied.  Within sixty (60) days after receipt of the
Closing Financial Statement, Buyer and its representatives, at its cost, may
test or audit all relevant data, and Buyer shall advise Seller of any
adjustments to such statement Buyer in good faith believes are required to
conform the statements to GAAP and Schedule 2.5(a) .  If the parties cannot in
good faith resolve their differences and agree in writing on the “Final Closing
Financial Statement” within such period, the parties hereby appoint Grant
Thornton LLP or other firm on which the parties may agree, (the “Accountant”) to
prepare from the books and records of the Seller and deliver to the parties a
final Closing Financial Statement fairly and accurately calculating Equity in
accordance with GAAP, consistently applied, and in accordance with Schedule
2.5(a) (“Accountant’s Closing Financial Statement”).  The cost of the Accountant
shall be shared equally between:  Buyer and Seller.  If Seller does not pay its
share of such expenses, they may be deducted by Buyer from the Holdback.  The
Accountant will be required to deliver the Accountant’s Final Closing Financial
Statement within ninety (90) days after the Accountant is formally engaged.  The
Accountant’s Closing Financial Statements shall be final and binding on the
parties for all purposes under this Section 2.5.  

(b)  If the Equity reflected on the Final Closing Financial Statement or the
Accountant’s Final Closing Financial Statement, as applicable, minus the Equity
reflected on Schedule 2.5(a), is negative by more than $200,000, Buyer
immediately shall be entitled to payment from Seller, in value equal to the
excess over such $200,000 threshold; and if such difference is positive by more
than $200,000, Seller immediately shall be entitled to payment from Buyer in
value equal to the excess over such $200,000 threshold.  Buyer shall have the
option to setoff Seller's obligation by deduction from the Holdback.  

(c)

In the preparation of the Closing Financial Statement and Accountant’s Closing
Financial Statement, as applicable, the preparer shall ensure that:  (i) all
accounting entries applicable to the items included on such statement shall be
taken into account as required by GAAP, consistently applied regardless of their
amount and all known errors and omissions shall be corrected; (ii) all known
proper adjustments to the items included on such statement required by GAAP,
consistently applied, shall be made; (iii) appropriate reserves applicable to
the items included on such statement required by GAAP, consistently applied, for
all known and quantifiable liabilities and obligations for which reserves are
appropriate in accordance with GAAP, consistently applied, shall be included;
(iv) inventory shall be accounted for at the lower of cost or market, with cost
determined on a first-in, first-out basis; and (v) up to $400,000 in liability
relating to the Xerox dispute shall not be reflected.  The Closing, Final
Closing and Accountant’s Closing Financial Statements, as applicable, shall be
prepared in strict accordance with the parties agreed parameters therefor
described in Schedule 2.5.    

Section 2.6

Holdback.  At Closing, Buyer shall retain $500,000 (“Holdback”).  The Holdback
shall have a term of the longer of six (6) months or the agreement on Final
Closing Financial Statements or the delivery of Accountant's Financial
Statements, as applicable.  Any amount of the Holdback not payable to Buyer
under Section 2.5(b) or Section 6.1, or under dispute under Section 6.1,
together with interest at two percent (2%) annually, shall be paid to Seller
promptly after expiration of such period.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF SELLER




Dillon and Nickoloff each shall be jointly and severally liable for any
liability and obligation of Seller hereunder, including but not limited to, any
liability to Buyer resulting from a breach of Seller’s representations and
warranties under Articles 3 and 6.  Shirley and Stone only shall be jointly and
severally liable with each other for  the specific representations and
warranties set forth below attributed to them relating to Copy Concepts.
 Further, each representation of Seller hereunder is made jointly and severally
for Seller, the Consulting and Software Division, PlanetPrintDallas and Copy
Concepts as each context allows.  For example, each representation and
Disclosure Schedule, as applicable, shall relate to each such entity, the
Consulting and Software Division and the Intellectual Property purchased
hereunder.  For the purpose of Article 3, Business also shall include Copy
Concepts and the Intellectual Property purchased hereunder.  Except as set forth
in the schedules referenced in the following sections (each a “Schedule,”
collectively the “Disclosure Schedules”), and subject to the limitations with
respect to Shirley and Stone set forth in the second sentence hereof, Seller,
Dillon, Nickoloff, Stone and Shirley jointly and severally  represent and
warrant to Buyer, as applicable, that: (i) each of the following representations
and warranties is materially and substantially true and correct on the date of
this Agreement; and (ii) each of such representations and warranties shall be
true and correct in all material respects as of the Closing Date.  

Section 3.1

Seller, Dillon and Nickoloff.  Title to Assets.  Except as listed on Schedule
3.1, Seller is the legal and beneficial owner, or has valid, enforceable
leasehold or license rights, as applicable, of the Assets, has the full power
and authority to sell and transfer all right, title and interest in and to the
Assets without the consent of any other person, and the delivery to Buyer of the
Assets in the manner contemplated by this Agreement will transfer to Buyer full
legal and beneficial ownership of the Assets, free and clear of all mortgages,
security interests, liens, equities, encumbrances and claims of every kind.
 Seller is not engaged in or a party to, and has no reasonable basis to
anticipate, any legal action or proceeding before any court or administrative
agency in connection with the Assets or the transactions contemplated by this
Agreement that would adversely impact the use or enjoyment of the Assets by
Buyer.  Seller’s use of its Assets and operation of the Business is not in
violation of any existing law, ordinance, code or regulation the effect of which
would individually or in the aggregate give rise to a material and adverse
effect on the condition (financial or otherwise), operations or prospects of the
Assets or the Business, as applicable (“Material Adverse Effect”).  Seller owns,
or has a valid leasehold interest in, or has a valid license to use, all the
Assets and rights, whether tangible or intangible, used in its Business, or
necessary to permit the Buyer to carry on the Business subsequent to the Closing
as it is currently conducted by Seller.  All of the issued and outstanding
shares of Copy Concepts, Inc. are duly authorized and validly issued, fully
paid, non-assessable and free of preemptive rights.  Except as set forth on
Schedule 3.1, there is no subscription, option, warrant, call, right, agreement
or commitment relating to the issuance, sale, delivery, transfer or redemption
by the Seller or its affiliates (including any right of conversion or exchange
under any outstanding security or other instrument) of Copy Concepts common
stock or any other capital stock.  The Seller has good title to the shares of
Copy Concepts, free and clear of all pledges, security interests, liens,
proxies, charges, encumbrances, equities, claims and options of whatever nature.

Shirley and Stone.  Title to Assets.  Except as listed on Schedule 3.1, and
except for any assets of PlanetPrint.com, Inc. that are in use by Copy Concepts
(as to which Shirley and Stone make no representation), Copy Concepts is the
legal owner of those assets described in Section 1.1(a)(i) through (xii) used in
its business as the same is conducted under the auspices of Shirley and Stone.
 Copy Concepts’ use of such assets and operation of its business as the same is
conducted under the auspices of Shirley and Stone is not in violation of any
existing law, ordinance, code or regulation the effect of which would
individually or in the aggregate give rise to a Material Adverse Effect specific
to Copy Concepts (“Material Adverse Effects on Copy Concepts”).

Section 3.2

Seller, Dillon and Nickoloff.  Authorization for this Agreement.  Except as
listed on Schedule 3.2, Seller, Dillon, Nickoloff, Stone and Shirley each have
the full power, capacity and authority to enter into this Agreement and each
other agreement and document to be executed in connection herewith.  This
Agreement has been and each other agreement and document to be executed in
connection herewith has been or will be duly authorized, executed and delivered.
 This Agreement is and each other agreement and document executed or to be
executed in connection herewith is a valid and binding obligation of such
parties, as applicable, enforceable in accordance with their respective terms.
 Neither the execution and delivery of this Agreement or any other agreement or
document to be executed in connection herewith nor the consummation of the
transactions contemplated hereby or thereby will (a) violate, or conflict with,
or require any consent under, or result in a breach of any provisions of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the properties of Seller or
the Shareholders under any of the terms, conditions or provisions of the
Certificate of Incorporation or Bylaws of Seller of any note, bond, mortgage,
indenture, deed of trust, license, agreement or other instrument or obligation
to which Seller or the Shareholders is a party, or by which Seller or the
Shareholders or any of their properties may be bound or affected, or (b) violate
any order, writ, injunction, decree, statute, rule or regulation applicable to
Seller or the Shareholders or any of their properties.  Except as specified on
Schedule 3.2, no consent or approval by notice to or registration or filing with
any government authority or any other third-party (“Third-party Consent”) is
required prior to the Closing in connection with the execution and delivery of
this Agreement or the effective consummation of the transactions contemplated
hereby.

Shirley and Stone.  Authorization for this Agreement.  Except as listed on
Schedule 3.2, Stone and Shirley each have the full power, capacity and authority
to enter into this Agreement and each other agreement and document to be
executed by them in connection herewith.  This Agreement has been and each other
agreement and document to be executed by them in connection herewith has been or
will be duly authorized, executed and delivered by them.  This Agreement is and
each other agreement and document executed or to be executed in connection
herewith is a valid and binding obligation on their part, as applicable,
enforceable against them in accordance with their respective terms.  Except as
specified on Schedule 3.2, no consent or approval by notice to or registration
or filing with any government authority or any other third-party, Third-party
Consent, is required prior to the Closing in connection with the execution and
delivery by them of this Agreement or the effective consummation of the
transactions contemplated hereby.

Section 3.3

Seller, Dillon and Nickoloff.  Organization, Good Standing and Authority; Equity
Structure.  




(a)

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the state of its incorporation and, except as disclosed on
Schedule 3.3, has no subsidiaries.  Seller has full authority and power to carry
on its Business as it is now conducted, and to own, lease or operate its
properties.  Seller is qualified to do business and is in good standing and has
all required licenses, permits and qualifications in each jurisdiction in which
its failure to obtain or maintain such qualification, permit, good standing or
licensing would individually or in the aggregate, have a Material Adverse
Effect.  Schedule 3.3(a) lists each such license, permit and qualification.

(b)

Schedule 3.3(b) lists each of the shareholders of Copy Concepts, the holders of
any other Copy Concepts' security, and the number and class of shares
respectively owned by each of them or a description of the Seller security, as
applicable.  Except as set forth on Schedule 3.3(b), there are no subscriptions,
options, warrants, contracts, rights, commitments, restrictions or
understandings relating to the issuance, sale or transfer of any shares of
capital stock of Copy Concepts.

Section 3.4

Seller, Dillon and Nickoloff.  Intellectual Property.

(a)

Seller owns, or is licensed or otherwise has the full and enforceable right to
use all intellectual property used in, or necessary for, the Business
(“Intellectual Property”), including, but not limited to, all patents, patent
applications and patent disclosures; all inventions (whether or not patentable
and whether or not reduced to practice); all registered or unregistered
trademarks, service marks, trade dress, brands, logos, insignias, symbols,
emblems, slogans, trade names and corporate names and all the goodwill
associated therewith; all mask works; all registered and unregistered
copyrights; all registrations, permits, applications and renewals for any of the
foregoing; and all trade secrets, confidential information, proprietary
information, ideas, artwork, drawings, specifications, designs, plans, formulae,
compositions, know-how, manufacturing and production processes and techniques,
research information, improvements, proposals, technical and computer data,
documentation and software, interfaces and customizations, financial business
and marketing plans, customer and supplier information and lists and related
information, marketing materials, websites, domain names, URLs, all licenses or
similar agreements or arrangements for Intellectual Property  to which Seller is
a party, either as licensor or licensee, and all other proprietary rights
insofar as any of the foregoing are used in, or necessary for, the Business.
 Listed in Schedule 3.4(a) is a complete and correct description of all
Intellectual Property which is subject to a registration or to an application
for registration that is currently pending for patents, trademarks, copyrights
and domain names, and a listing of all contracts related to Intellectual
Property, copies of which Seller previously supplied to Buyer.  Intellectual
Property specifically includes the following software, developed and owned by
Seller: Custom Planet Platform software including the Variable Printing
Software, E-Commerce Application, Digital Asset Management, and Queue Management
System application; ROS (Reprographics Ordering System) software (collectively,
“Seller’s Core Intellectual Property”).  Listed in Schedule 3.4(a)(i) is certain
Intellectual Property to be purchased from Seller by Buyer as described above in
Section 1.1(c) above.  To Seller’s knowledge, Seller’s use of the Intellectual
Property by Seller does not infringe on, misappropriate, or otherwise conflict
with the intangible, intellectual property or other rights (of any nature) of
any person or entity.  In addition, Seller’s use of Seller’s Core Intellectual
Property does not infringe on misappropriate, or otherwise conflict with the
intangible, intellectual property or other rights (of any nature) of any person
or entity and Seller owns such Core Intellectual Property free and clear of any
claims or demands of any person or entity.  No unresolved claims have been
asserted by any person or entity challenging the right of Seller to use any
Intellectual Property in the manner currently used by Seller, and Seller has no
knowledge of any valid basis for any such claim; no written notice has been
received by Seller since 1998 with respect to any alleged infringement by
Seller, or unlawful use by it of any patent, trademark, trade dress, service
mark, trade name, brand name, trade secret, copyright, or other intangible or
intellectual property right owned by others; Seller does not, and will not have
an obligation to, pay any royalties, license fees or incur any obligations to
any person or entity for the use of any of the Intellectual Property except as
set forth in Schedule 3.4(a); the consummation of the transactions contemplated
hereby will not alter or impair any Intellectual Property; and Seller has the
right to enforce and to bring actions with respect to the Intellectual Property
that Seller owns, including actions for the infringement or misappropriation of
any such Intellectual Property.  To Seller’s knowledge, Seller is entitled to
use the Intellectual Property free and clear of any claims or demands of any
person or entity.  Except as disclosed on Schedule 3.4(a), Seller does not use
any of the Intellectual Property by consent of any other rightful owner thereof
and there are no attachments, liens or encumbrances on the Intellectual Property
and the right of Seller to use and transfer any and all of the Intellectual
Property is perpetual and unrestricted.  All software utilized by Seller is
owned or covered by valid licenses.  Seller has no reason to believe that any of
the Intellectual Property or rights thereto are invalid or unenforceable.  




(b)

Except as disclosed on Schedule 3.4(b), no consent or other authorization, or
registration of assignment is necessary to validly assign the Intellectual
Property to Buyer or to continue its ownership by Copy Concepts after the
Closing.




Shirley and Stone.  Intellectual Property.  Shirley and Stone make the
representations and warranties as set forth in this Section 3.4 only as to
Intellectual Property of Copy Concepts in existence as of July 28, 2000, that is
still utilized by Copy Concepts, together with additional Intellectual Property
acquired for or developed by Copy Concepts thereafter with authorization by
Stone or Shirley.  Shirley and Stone specifically disclaim all representations
as to “Core Intellectual Property.”




Section 3.5

Seller, Dillon and Nickoloff.  Compliance with Environmental Laws.

(a)

For the purposes of this Section 3.5, “Hazardous Substance” means any substance
or waste that poses or causes, or is alleged to pose or cause, any damage to
property or any personal injury, including death, or threat to human health or
the environment, including without limitation those substances defined, listed,
designated, or classified as hazardous, toxic, radioactive, or dangerous under
any existing applicable local, regional, state, U.S. and foreign laws, or court
ruling, regulations, ordinances, codes, and other requirements and directives,
concerning environmental, health and safety matters, including but not limited
to applicable regulations, ordinance, permits, standards and agreements
regarding discharges, emissions, handling, storing, treating and disposal of
hazardous and solid wastes, clean-up, and right-to-know requirements, including
but not limited to (i) the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §9601 et. seq. (“CERCLA”), (ii) the Resource
Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq. (“RCRA”), (iii)
the Federal Water Pollution Control Act, 33 U.S.C.  Section 1251, et seq., (iv)
the Clear Air Act, 42 U.S.C. Section 7401, et seq., (v) the Safe Drinking Water
Act, 42 U.S.C. Section 300f, et seq., (vi) the Toxic Substances Control Act, 15
U.S.C. Section 2601, et seq., (vii) the Rivers and Harbors Act of 1899, 33
U.S.C. Section 401, et seq., (viii) the Endangered Species Act of 1973, 16
U.S.C. Section 1531, et seq., (ix) the Occupational Safety and Health Act of
1979, 29 U.S.C. Section 651, et seq., and (x) the Community Right to Know Act,
42 U.S.C. Section 11001, et seq., all as amended (collectively the
“Environmental Laws”), as well as any petroleum product or by-product, crude oil
or any fraction thereof, natural gas, natural gas liquids, liquified natural
gas, synthetic gas usable as fuel, or polychlorinated biphenyls (“PCBs”).

(b)

For the purposes of this Section 3.5, “Environmental Matters” means any and all
claims, costs, fines, damages, expenses or liabilities (including attorneys’ and
consultants’ fees and expenses) arising under any Environmental Laws, whether
brought by government authorities or private parties, which claims, costs,
fines, damages, expenses or liabilities relate to or arise out of:  (i) the
handling, use, storage, disposal, treatment or release (as defined in the CERCLA
or any state equivalent) of any Hazardous Substance; (ii) the direct or indirect
disposal or release of any solid, liquid or gaseous material or any Hazardous
Substance; (iii) discharges to industrial, storm or sanitary sewers; (iv) the
placement of structures or materials into any waters, waterways or wetlands; or
(v) the presence of any Hazardous Substance in or on any land, water, wetlands,
building, structure, equipment or workplace; all of the above, including without
limitation, any claims involving the investigation, monitoring or cleanup of all
or any properties, sites, waters, wetlands (whether waste disposal sites, former
plant sites or other sites), buildings, structures, equipment, or workplaces
upon which any Hazardous Substance may be or may have been found.

(c)

To Seller’s knowledge, the Business has at all times been, and is now being,
conducted in compliance with applicable Environmental Laws.

(d)

Schedule 3.5(d) contains a complete list of all material environmental permits,
licenses or other authorizations held by Seller for the operation of the
Business; copies of which licenses and permits have been furnished to Buyer.
 Each such permit, license and authorization is in full force and effect; there
is not and has not been any violation of any such permit, license or
authorization; there is no restriction to the transferability of any such
permit, license or authorization; and no proceeding is pending or, to the
knowledge of Seller, threatened, seeking the revocation or limitation of any
such permit, license or authorization.

(e)

Except as set forth on Schedule 3.5(e), to Seller’s knowledge no solid or
hazardous wastes, pollutants, contaminants, Hazardous Substances or petroleum
substances generated by the Business have been discharged, disposed, released,
placed, or dumped by Seller in violation of the Environmental Laws.  Seller has
not received any formal or informal notice from any governmental agency or
private or public entity, foreign or domestic, that it is potentially
responsible for response costs in connection with the operation of the Business
with respect to a release or threat of a release of hazardous substances,
pollutants or contaminants at any location.  There are no claims known to Seller
that could reasonably be expected to form the basis for the assertion of any
claim relating to Environmental Matters with respect to the Business.

(f)

Seller has complied in the operation of the Business with all Environmental Laws
relating to Environmental Matters including, but not limited to, air pollution,
water pollution, noise control, on-site or off-site infectious waste discharge,
disposal or recovery, on-site or off-site hazardous waste discharge, disposal or
recovery, toxic or hazardous substances, and employee safety, and no notice of
violation of any such Environmental Laws with respect thereto has been received
or is pending, nor does Seller have knowledge that any such notice is
threatened.

Shirley and Stone.  Compliance with Environmental Laws.  Shirley and Stone make
the representations and warranties set forth in this Section 3.5 only with
respect to the facilities of Copy Concepts located in the Dallas Fort Worth
metropolitan area.

Section 3.6

Financial Information, Absence of Undisclosed Liabilities.

(a)

Attached as Schedule 3.6(a) are copies of the financial statements of the
Business as of March 31, 2002 (“Baseline Financial Statements”), together with
the consolidated combined financial statements of Seller, and separate financial
statements of Copy Concepts, for each year ended December 31, 2001 and 2000
(these and all financial statements provided by Seller hereunder collectively,
the “Financial Statements”).  Subject to Subsection 5.2.19 below, Seller will
exert its best efforts to provide Financial Statements of the Business for each
month after March 2002 as soon as they are prepared.  The Financial Statements
are true and correct in all material respects and present fairly and accurately
the financial condition of Seller and the financial condition of the Business as
of the dates thereof and the results of operations and other information for the
periods reported upon therein, in conformity with generally accepted accounting
principles applied on a basis consistent with that of prior periods, except as
otherwise provided therein, in the notes thereto, Schedule 2.5 or in Schedule
3.6(a).  Since March 31, 2002, neither Seller nor the Business has incurred any
obligation or liability (whether accrued, absolute, contingent or otherwise)
other than liabilities and obligations which have arisen in the ordinary course
of business, none of which individually or in the aggregate has had a Material
Adverse Effect or would reasonably be expected to have a Material Adverse
Effect.  Seller and the Shareholders acknowledge that Buyer has relied upon the
Financial Statements and the information therein as an inducement to enter into
the transactions contemplated hereby.

(b)

Schedule 3.6(b) contains a true and accurate list of each and every creditor of
any nature of the Business, including governmental entities and tax authorities
or others that are owed money or that may be owed money as a result of the
transactions contemplated hereby, the amount owed each such creditor (or
estimated as best as is practicable), and copies of all settlement and/or
release agreements signed by any creditor.

(c)

Schedule 3.6(c) contains a true and accurate list of each and every creditor of
any nature of the Business not listed on Schedules under Section 1.3(a) or on
Schedule 2.2.

Section 3.7

Product Liability.

(a)

Pursuant to Section 1.3, Buyer and its affiliates are not assuming any product
liability of Seller of any size whatsoever.  Accordingly, if any person
intimates an intention to make or makes any claim against any of the parties
with respect to any of Seller’s operations (a “Claim”), then the liability for
the Claim shall be that of Seller in the case of any Claim arising from Seller’s
actions taken and services rendered prior to the Closing Date, but shall be that
of Buyer in the case of any Claim arising from actions taken and services
provided by Buyer after the Closing Date.

(b)

In the event of any Claim under a warranty or other commitment or guarantee
extended by Seller prior to the Closing Date, Seller shall remain solely
responsible therefor, it being intended that Buyer and its affiliates are not
assuming any obligation to honor or perform any of Seller’s warranties,
commitments or guarantees, regardless of when or how asserted by any claimant
thereunder, unless otherwise provided in Section 1.3(a).

(c)

The provisions of this Section 3.7 shall apply irrespective of the language
contained in any contract assumption agreements executed between Buyer and
customers of Seller referenced in Schedule 3.17(a)(iv) hereof, and Seller shall
make no claim that such documents supersede this Agreement or alter the
obligations of the parties hereunder, even if such assumption agreements bear
dates after the date of this Agreement or the Closing Date.  If Buyer is to
perform remedial work or incur obligations which would be the obligations of
Seller under this Agreement, then Buyer shall give Seller the earliest
practicable written notice concerning the details of such matter and permit
Seller to consult with Buyer on the matter.  Seller Shall indemnify Buyer and
its affiliates from the costs, expenses, and losses of same in the manner and
subject to the limitations provided in this Agreement.

Section 3.8

Seller, Dillon and Nickoloff.  Absence of Certain Changes.  Except as disclosed
in Schedule 3.8 hereto or as provided for or contemplated in this Agreement,
since March 31, 2002 (the “Threshold Date”), there has not been with respect to
the Business a Material Adverse Effect (excluding any general political,
economic, market-wide or industry-wide event or occurrence), including but not
limited to:

(a)

any sale, distribution, transfer, mortgage, pledge or subjection to lien, charge
or encumbrance of any of the Assets;

(b)

any transaction not in the ordinary and usual course of the Business;

(c)

any material damage, destruction or loss, whether or not covered by insurance;

(d)

any amendment, modification, termination (whether actual or to Seller’s
knowledge pending) of any material contract or agreement to which Seller or Copy
Concepts is a party;

(e)

any incurrence or assumption of any liability in the Business, except for trade
payables incurred subsequent to the Threshold Date in the ordinary course of
business and consistent with past practice;

(f)

any alteration in the manner of keeping the books, records, or accounts of the
Business; and

(g)

any other event or condition of any character (excluding any general political,
economic, market-wide or industry-wide event or occurrence) which has had or
would reasonably be expected in the near or long term to have a Material Adverse
Effect.

Shirley and Stone.  Absence of Certain Changes.  Shirley and Stone make the
representations and warranties set forth in Section 3.8 only to the extent of no
Material Adverse Effect on Copy Concepts, but make no representation or warranty
as to whether any circumstances or events occurring at Planetprint.com, Inc. may
have a Material Adverse Effect on Copy Concepts.

Section 3.9

Seller, Dillon and Nickoloff.  Real Property.

(a)

There is no real property owned by Seller and used in the Business (“Owned Real
Property”).   

(b)

Schedule 3.9(b) sets forth a list of all leases, subleases, licenses and other
occupancy agreements, including all amendments, extensions and other
modifications and all oral leases or occupancy agreements (the “Leases”) for
real property (the “Leased Real Property”) (the Leased Real Property and the
Owned Real Property collectively, the “Real Property”) to which Seller is a
party.  Seller has previously delivered to Buyer true and complete copies of all
Leases.  Except as set forth in Schedule 3.9(b), (i) each Lease grants to Seller
the exclusive right to possess the Leased Real Property without disruption and
Seller is in exclusive possession of the Leased Real Property; (ii)  Seller has
a good and valid leasehold interest in and to all of the Leased Real Property,
free and clear of all liens, claims, rights of possession or other defects of
title; (iii) each Lease is in full force and effect and is enforceable in
accordance with its terms; (iv) Seller is not in default under any Lease and no
circumstances or conditions exist which, with the giving of notice and/or the
passage of time, could become a default under any Lease or permit the
modification or acceleration of rent under any Lease; (v) all security deposits
made in connection with any Lease are described on Schedule 3.9(b) and no part
of any such deposit has been applied against obligations owing under the Lease;
(vi) Seller has not assigned, subleased, mortgaged, deeded in trust or otherwise
transferred or encumbered any interest in any part of the Leased Real Property;
and (vii) no consent, approval, filing or registration is needed for the
assignment of Seller’s rights and interest under any Lease.

(c)

Except as disclosed in Schedule 3.9(c): (i) the Real Property is in full
compliance with all applicable laws, ordinances, statutes, regulations, rules or
orders of city, county, state and/or federal authorities (collectively,
“Applicable Real Estate Laws”), including but not limited to codes and
ordinances governing zoning, subdivision, safety, health and accessibility; and
(ii) Seller has not received notice from any governmental or quasi-governmental
entity or any other person regarding any violation of any Applicable Real Estate
Laws and to Seller’s knowledge, the Real Property is in full compliance with all
Applicable Real Estate Laws.

(d)

Seller has not been ordered to make any public improvements, and there are no
special, general, or other assessments pending, threatened against, or affecting
the Real Property.  Any assessments in effect on the date of this Agreement will
be paid by Seller at Closing.

(e)

Except for this Agreement and the Leases, there are no purchase contracts,
options, rights of first refusal, leases or any other oral or written agreements
of any kind, formal or informal, recorded or unrecorded, whereby any person or
entity other than Seller will have acquired or will have any basis to assert any
right, title, or interest in, or right to possess, use, or enjoy all or any part
of the Real Property or the proceeds thereof.

(f)

The Real Property is not located in an area designated as having special flood
hazards as defined by the Flood Disaster Protection Act of 1973, as amended.

(h)

Except as described on Schedule 3.9(h), the Real Property is in compliance with
the Environmental Laws and is free of Hazardous Substances.  Except as described
on Schedule 3.9(h), there are and have been no underground storage tanks within
the Real Property.

(i)

The Real Property constitutes all of the real property that Seller occupies,
uses or needs in connection with operation of the Business.  Without limiting
the foregoing, Seller is not aware of any material property that Buyer will need
in order to acquire and operate the Business in substantially the same manner as
it has been operated by Seller prior to the Closing.  

(j)

Except as disclosed on Schedule 3.9(j): (i) other than Seller, there are no
parties in possession or parties having any current or future right (beyond the
Lease terms and any records thereof) to occupy any of the Real Property; and
(ii) there is no violation of any covenant, condition, restriction, easement,
agreement or order affecting any portion of the Real Property.  

(l)

There is no pending or, to the knowledge of Seller, any threatened condemnation
proceeding affecting any portion of the Real Property.

(m)

Except as disclosed in Schedule 3.9(m), there are no outstanding requirements or
recommendations by any lessor, fire underwriters or rating boards, insurance
companies or the holders of mortgages or other security interests requiring or
recommending repairs or improvements with respect to any of the Real Property.

Shirley and Stone.  Real Property.  Shirley and Stone make the representations
and warranties set forth in this Section 3.9 only with respect to the facilities
of Copy Concepts located in the Dallas Fort Worth metropolitan area.

Section 3.10

Seller, Dillon and Nickoloff.  Tangible Personal Property.  Schedule 3.10 to
this Agreement includes a true and accurate listing of all material tangible
personal property owned or leased by or for the Business on the date of this
Agreement and each item of tangible personal property not owned by the Business
but in the possession of or used in the Business.  Schedule 3.10 hereto includes
a list of the owner of each such item of tangible personal property not owned by
Seller and the circumstances under which such property is used.  Each agreement,
relating to each item listed, also is listed and copies of each such agreement
have been previously provided to Buyer.  Schedule 3.10 contains an accurate and
correct listing of the consents or authorizations necessary for such property to
continue to be used by Buyer or Copy Concepts after Closing.  Except as
indicated in Schedule 3.10:




(a)

Seller has good and marketable title to each material item of such tangible
personal property which it possesses or uses free and clear of all liens,
leases, encumbrances, claims under bailment and storage agreements, equities,
conditional sales contracts, security interests, charges and restrictions,
except for liens, if any, for personal property taxes not yet due.




(b)

Each item of such tangible personal property not owned by Seller is currently in
such condition that upon the return of such property to its owner in its present
condition at the end of the relevant lease term or as otherwise contemplated by
the applicable agreement between Seller and the owner or lessor thereof, the
obligations of Seller to such owner or lessor would be discharged.

(c)

The tangible personal property is in good working order, consistent with age,
use, and ordinary wear and tear, and will be delivered at Closing in a condition
at least as good as existing on the date hereof, subject, however, to ordinary
wear and tear suffered during such period.

(d)

Seller owns or otherwise has the right to use all of the tangible personal
property now used by it in the operation of the Business and, except as
disclosed on Schedule 3.10(d), Seller has the right to assign the tangible
personal property to Buyer without consent or other approval, filing or
registration.

(e)

All vehicle leases to which Seller is a party provide that upon payments of all
monthly amounts due, then at conclusion of the lease term, or upon the
prepayment of lease amounts, title to and the residual value of the vehicles
shall be transferred to Seller without further payment by or obligation to
Seller.  

(f)

Those Assets which are inventories of finished goods, parts, raw materials  and
similar items are of a quality useable in the ordinary course of the Business.
 All items included in such inventories are the sole property of and are held
and stored solely by Seller, and will at Closing have been fully paid for and
not pledged by Seller as collateral or otherwise subject to lien.  None of such
inventories are held by Seller on consignment from others.

Shirley and Stone.  Tangible Personal Property.  Shirley and Stone make the
representations and warranties set forth in this Section 3.10 only with respect
to those specific items of personal property listed as the personal property
assets of Copy Concepts in Schedules 1(a)(i), (x) and (xi) hereof.

Section 3.11

Seller, Dillon and Nickoloff.  Customers and Suppliers.  Schedule 3.11(a) sets
forth a correct and current list of all current and former customers, and
Schedule 3.11(b) sets forth a correct and current list of all current and former
vendors or suppliers of Seller, in either case which have transacted (or which
are parties to contracts specifying transactions) with the Business in either of
calendar years 2001 or 2002 in amounts exceeding One Hundred Thousand Dollars
($100,000.00).  Except as provided on Schedule 3.11(a), the contract between
Seller and each such customer and supplier is on standard, consistent and
materially unchanged commercial terms.  Since January 1, 2000, no such customer
or supplier has canceled or otherwise terminated, or to the knowledge of Seller
has threatened to cancel or otherwise terminate, its business relationship
and/or contract with Seller or has decreased, or to the knowledge of Seller
threatened to decrease, its purchases, services, supplies or materials from or
to Seller, except for normal seasonal variations or other fluctuations in
customer orders that are not indicative of an intent to reduce historic
purchases from the Business.  Seller has not received any written notice, nor
does Seller have any knowledge, that any such customer or supplier intends to
cancel or otherwise modify its relationship with Seller or decrease its
purchases, services, supplies or materials to Seller.  Seller has no information
and is aware of no facts which would indicate that such customers intend to
cease doing business with the Business or substantially alter their business
patterns vis-à-vis products and services offered in the Business.  Schedule
3.11(a) also sets forth any such contract that would have been disclosed but for
the fact that it does not meet the above monetary threshold if such contract is
otherwise material or critical to the Business or its operation.

Shirley and Stone.  Customers and Suppliers.  Shirley and Stone make the
representations and warranties set forth in this Section 3.11 only with respect
to customers and suppliers of Copy Concepts.

Section 3.12

Seller, Dillon and Nickoloff.  Accounts Receivable.  The accounts receivable of
the Business represent bona fide transactions incurred in the ordinary course of
business.  Except for the reserves set forth on the financial statements and
otherwise on Schedule 3.6(a) hereto, all such accounts receivable purchased
hereunder are and shall be fully-collectible in the ordinary course of business.
 Schedule 3.12 also lists all accounts receivable of the Business by party,
amount and aging from date of invoice.

Shirley and Stone.  Accounts Receivable.  Shirley and Stone make the
representations and warranties set forth in this Section 3.12 only with respect
to the Accounts Receivable of Copy Concepts.

Section 3.13

Seller, Dillon and Nickoloff.  Employment-Related Agreements.

(a)

Seller shall remain solely liable for all performance or liability under or with
respect to any agreement, plan, program, contract (including collective
bargaining agreements) or arrangement involving benefits or arrangements for
employees involved in the Business for all periods and for all events prior to
the Closing Date.  Seller has complied in all material respects with all
applicable laws, rules and regulations relating to the employment of labor in
the Business, including those relating to wages, hours and the payment and
withholding of taxes and other sums as required by appropriate governmental
authorities.  

(b)

Except as set forth in Schedule 3.13 and in regard to the Business:

(i)

Seller is not in violation of, or alleged to be in violation of, any applicable
law or regulation respecting employment and employment practices, terms and
conditions of employment or wages and hours and is not engaged in, or alleged to
be engaged in, any unfair labor practice.  No unfair labor practice complaint is
pending against Seller before the National Labor Relations Board or any state or
local agency, no labor strike or other labor trouble affecting any of them is
pending, and no grievance is pending against Seller;

(ii)

Seller is not a party to any union contract, has not agreed to recognize any
union, and has not experienced any strikes or claims of unfair labor practices
and, to the best knowledge of Seller, no organizational effort is being made or
threatened by or on behalf of any labor union, with respect to any employees of
Seller.  Seller has no knowledge that collective bargaining or union activity is
pending respecting the employees of Seller and the Business and no such question
or issue has been raised to Seller’s knowledge within the three (3) year period
prior to the date of this Agreement;

(iii)

Seller is not a party to any employment, severance or consulting agreement or
plan that provides for additional, severance or accelerated payments or other
consideration to be made on account of the transactions contemplated by this
Agreement.  All reasonably anticipated obligations of Seller (whether arising by
operation of law, by contract, by past custom or otherwise), for salaries,
vacation and holiday pay, sick pay, regular and customary bonuses and other
forms of compensation payable to the employees of Seller in respect of the
services rendered by any of them in connection with the Business have been paid
or adequate accruals have been made in the ordinary course of Seller’s business;
and

(iv)

Except as listed on Schedule 3.13(b) hereto, no employee of Seller employed in
the Business has any valid and enforceable claim (whether under federal or state
law) under any employment agreement, or otherwise, on account of or for (i)
overtime pay, other than overtime pay for the current payroll period, (ii)
wages, bonus or salary for any period other than the current payroll period,
(iii) vacation or time off (or pay in lieu thereof), other than that earned in
respect of the previous twelve (12) months, or (iv) any violation of any
statute, ordinance or regulation relating to minimum wages or maximum hours of
work.

(c)

Schedule 3.13(c) contains a complete and accurate list of the following
information for each employee of the Business, categorized by employer entity,
including each employee on leave of absence or layoff status:  employer; name;
job title; current compensation paid or payable and any change in compensation
since January 1, 2002; vacation accrued; whether an employment or severance
agreement exists; and service credited for purposes of vesting and eligibility
to participate under any Seller pension, retirement, profit-sharing,
thrift-savings, deferred compensation, stock bonus, stock option, cash bonus,
employee stock ownership (including investment credit or payroll stock
ownership), severance pay, insurance, medical, welfare, or vacation plan, other
Employee Pension Benefit Plan or Employee Welfare Benefit Plan, or any other
employee benefit plan or any Director Plan.  No employee of Seller is a party
to, or is otherwise bound by, any agreement or arrangement, including any
confidentiality, non-competition, or proprietary rights agreement, between such
employee and any person (“Proprietary Rights Agreement”).  To Seller’s best
knowledge, no employee listed in Section 5.2.4 intends to terminate his
employment after Closing with Buyer.

Shirley and Stone.  Employment-Related Agreements.  Shirley and Stone make the
representations and warranties set forth in this Section 3.13 only as to the
second sentence of subparagraph (a), and as to subparagraphs (b)(i), (b)(ii),
(b)(iii) and (b)(iv), only insofar as they apply to employees of Copy Concepts.

Section 3.14

Seller, Dillon and Nickoloff.  Employee Benefit Plans.

(a)

Schedule 3.14(a) sets forth an accurate and complete list of each “employee
benefit plan” (as such term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) and each other
employee benefit plan, program or arrangement maintained, sponsored, or
contributed to by Seller, or with respect to which Seller has any liability or
obligation.  Each such item is referred to herein as a “Plan” and collectively
as the “Plans.”

(b)

Except as set forth on Schedule 3.14(b), Seller does not maintain, contribute
to, or have any liability under (or with respect to) any “defined benefit plan”
(as defined in Section 3(35) of ERISA), or any “multiemployer plan” (as defined
in Section 3(37) of ERISA).  No asset of Seller is subject to any lien under
ERISA or the Internal Revenue Code of 1986, as amended (the “Code”).  There has
been no application for or waiver of the minimum funding standards imposed by
Section 412 of the Code with respect to any Plan subject thereto, and each such
Plan is fully funded based on the assumptions used in the most recent actuarial
report for such Plan and there are no facts or circumstances that would
materially change the funded status of any such Plan.  Seller has not incurred
and does not expect to incur any liability under Title IV of ERISA (other than
for contributions not yet due) or the Pension Benefit Guaranty Corporation
(other than for payment of premiums not yet due). There are no pending or
threatened actions, suits, investigations or claims with respect to any Plan
(other than routine claims for benefits).

(c)

Except as set forth on Schedule 3.14(c), each Plan that is intended to be
qualified under Section 401(a) of the Code has received a determination from the
Internal Revenue Service that such Plan is so qualified, and nothing has
occurred since the date of such determination that could adversely affect the
qualified status of such Plan.

(d)

Each of the Plans and all related trusts, insurance contracts and funds has been
maintained, funded and administered in material compliance with their terms and
the terms of any applicable collective bargaining agreements, and in material
compliance with the applicable provisions of ERISA, the Code, and any other
applicable laws.  With respect to each Plan, all required payments, premiums,
contributions, distributions or reimbursements for all periods ending prior to
or as of the Closing Date have been made or properly accrued.

(e)

Neither Seller nor any other “disqualified person” (within the meaning of
Section 4975 of the Code) or any “party in interest” (within the meaning of
Section 3(14) of ERISA) has engaged in any “prohibited transaction” (within the
meaning of Section 4975 of the Code or Section 406 of ERISA) with respect to any
of the Plans which could subject any of the Plans, Seller or any officer,
director or employee of any of the foregoing to a penalty or tax under Section
502(i) of ERISA or Section 4975 of the Code.

(f)

Each Plan which is subject to the health care continuation requirements of Part
6 of Subtitle B of Title I of ERISA or Section 4980B of the Code (“COBRA”) has
been administered in material compliance with such requirements.  No Plan
provides medical or life or other welfare benefits to any current or future
retired or terminated employee (or any dependent thereof) of Seller other than
as required pursuant to COBRA.

(g)

Except as set forth on Schedule 3.14(g): (i) Seller has not been obligated to
contribute to any Plan subject to Title IV of ERISA which is a “multiemployer
plan” (as such term is defined in Section 3(37) of ERISA (a “Multiemployer
Plan”); (ii) no proceeding has been initiated to terminate any such
Multiemployer Plan and there has been no “reportable event” (within the meaning
of Section 4043(c) of ERISA) with respect to any such Multiemployer Plan; (iii)
no Multiemployer Plan is in reorganization as described in Section 4245 of
ERISA; (iv) Seller has not incurred any liability on account of a “partial
withdrawal” or a “complete withdrawal” (within the meaning of Sections 4205 and
4203, respectively, of ERISA) from any Multiemployer Plan, no such liability has
been asserted, and there are no events or circumstances which could result in
any such partial or complete withdrawal; and (v) Seller is not bound by any
contract or agreement nor does it have any obligation or liability described in
Section 4204 of ERISA.

(h)

With respect to each Plan, Seller has delivered to the Purchaser true, complete
and correct copies of (to the extent applicable):  (i) all documents pursuant to
which the Plan is maintained, funded and administered (including the plan and
trust documents, any amendments thereto, the summary plan descriptions, and any
insurance contracts or service provider agreements); (ii) the three (3) most
recent annual reports (Form 5500 series) filed with the Internal Revenue Service
(with applicable attachments); (iii) the most recent determination letter
received from the Internal Revenue Service; (iv) all actuarial reports or
statements of funded status for the three (3) most recent plan years; and (v)
all correspondence with or documents or materials filed with or provided to the
Internal Revenue Service or the United States Department of Labor with respect
to the Plans during the three (3) most recent plan years.

(i)

Seller has no liability with respect to any “employee benefit plan” (as defined
in Section 3(3) of ERISA) solely by reason of being treated as a member of a
controlled group of corporations, a group of trades or businesses under common
control or an affiliated service group (as defined under Sections 414(b), 414(c)
or 414(m), respectively, of the Code) with any trade, business or entity other
than Seller.

(j)

Except as listed on Schedule 3.14(j) hereto, no employment related agreement
described in Section 3.13 or law has created or is expected to create an
obligation or liability for employee benefits for which the Business or Buyer or
its affiliates may be held liable as a result of the purchase of the Assets and
employment of any employee of Seller as may be contemplated in this Agreement.

(k)

Except as listed on Schedule 3.14(k), the Seller has not made, nor will it or
any of its employees or representatives make prior to the Closing Date, any
representation to or agreement (whether written or oral) with any of Seller’s
employees with respect to the continuation of any benefits beyond the Closing
Date under any of the Plans.  Except as provided by applicable laws, no
provision of any Plan restricts or prohibits the termination or amendment of
such Plan.  Except as disclosed on Schedule 3.14(k), no provision of any Plan
provides for an increase in benefits or an acceleration of payment or vesting of
benefits as the result of the transactions contemplated by this Agreement.

Section 3.15

Seller, Dillon and Nickoloff.  Tax Returns.

(a)

For purposes of this Agreement, (i) “Tax” or “Taxes” means all income, gross
receipts, sales, use, employment, franchise, profit, workers’ compensation,
unemployment, withholding, excise, property, ad valorem, capital, recording,
transfer or other taxes, fees, stamp taxes and duties, assessments or charges of
any kind whatsoever (whether payable directly or by withholding), together with
any interest and any penalties, fines, additions to Tax or additional amounts
imposed by any taxing authority, whether domestic or foreign, with respect
thereto, and (ii) “Tax Returns” means all reports, returns or other information
to be supplied by Seller to any tax authority (Federal, state, city, county or
otherwise) in connection with Taxes.  Seller has paid or shall  remain solely
liable for the payment of all taxes due on the Business and/or the Assets to any
taxing authority with respect to all periods ending prior to or on the Closing
Date.  

(b)

Except as set forth on the Schedule 3.15(b), all Tax Returns of Seller which are
required by law to be filed on or before the Closing Date have been or will be
timely filed. Seller has, or prior to the Closing Date shall have, paid all
Taxes imposed upon  Seller which have become due and payable as of the Closing
Date). There are no liens for Taxes upon any of the assets or properties of
Seller.

(c)

Except as set forth on the Schedule 3.15(c), Seller has withheld and paid over
to the appropriate taxing authority all amounts which it is required to withhold
from amounts paid or owing to any employee, shareholder, creditor or other
third-party.

(d)

Seller has not waived any statute of limitations with respect to any Taxes or
agreed to any extension of time for filing any Tax Return which has not been
filed; and has not consented to extend to a date later than the date hereof the
period in which any Tax may be assessed or collected by any Tax authority.

(e)

The accruals for Taxes on the Financial Statements (excluding any amount
recorded which is attributable solely to timing differences between book and Tax
income) are adequate to pay all Tax liabilities of Seller as of the date thereof
and Seller has not incurred any liability for Taxes since the date of the
Financial Statements other than Taxes incurred in the ordinary course of
business.

(f)

Except as set forth on the Schedule 3.15(f), no foreign, federal, state or local
tax audits or administrative or judicial proceedings are pending or being
conducted with respect to Seller.

(g)

There are no outstanding claims concerning Seller’s Tax liability.

(h)

No claim has ever been made in writing by a taxing authority in a jurisdiction
where Seller does not file Tax Returns that Seller is or may be subject to Taxes
assessed by such jurisdiction.

(i)

Except as disclosed on Schedule 3.15(i), and except for the period during which
Copy Concepts has been a subsidiary of PlanetPrintDallas.com, Seller has never
been a member of an Affiliated Group for tax purposes or filed or been included
in a combined, consolidated or unitary income Tax Return.

(j)

Seller is not a party to or bound by any Tax allocation or Tax sharing
agreement.

(k)

Seller shall not be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of (i) a change in method of
accounting for a taxable period ending on or prior to the Closing Date, (ii) any
“closing agreement,” as described in Section 7121 of the Code (or any
corresponding provision of state, local or foreign income Tax law), (iii) any
sale reported on the installment method where such sale occurred on or prior to
the Closing Date, or (iv) any prepaid amount received on or prior to the Closing
Date (other than amounts prepaid in the ordinary course of business consistent
with past custom and practice).

(l)

Seller has not been a United States real property holding corporation within the
meaning of Section 897(c)(2) of the Code during the applicable period specified
in Section 897(c)(1)((A)(ii) of the Code.

(m)

Seller has not made an election under Section 341(f) of the Code; and

(n)

Seller is not liable for the Taxes of another “Person” (A) under Treasury
Regulation § 1.1502-6 (or comparable provisions of state, local or foreign law),
(B) as a transferee or successor or (C) by contract or indemnity or otherwise.

Section 3.16

Seller, Dillon and Nickoloff.  Litigation.  Except as listed in Schedule 3.16
hereto, which listing shall contain a detailed description and explanation of
any item listed:

(a)

There is no action, suit or proceeding relating to, or that could affect in any
way, the Assets or the Business pending before any court or governmental agency,
authority or body or arbitrator; to the knowledge of Seller, there is no action,
suit or proceeding threatened against Seller relating to, or that could affect
in any way, the Assets or the Business and there is no basis for any such
action, suit or proceeding; and

(b)

Except as disclosed on Schedule 3.16, since 1998, neither Seller nor any
officer, director or shareholder of Seller, is or has been the subject of a
permanent or temporary injunction, order, judgment or decree of any court or
tribunal or any governmental agency, authority or body (i) enjoining Seller from
engaging in or continuing any conduct or practice in connection with the
Business or the Assets, (ii) requiring Seller to take any action of any kind
with respect to the Business or the Assets; or (iii) creating any liability or
obligation on Seller whatsoever.

Shirley and Stone.  Litigation.  Shirley and Stone make the representations and
warranties set forth in this Section 3.16 only with respect to Copy Concepts to
their knowledge.

Section 3.17

Seller, Dillon and Nickoloff.  Contracts.

(a)

Schedule 3.17 hereto sets forth a true and correct list of each material
contract, agreement, purchase order, lease, license, indenture or commitment,
written or oral, to which Seller is a party, and which in either case relates to
the Assets or operation of the Business (the “Contract(s)”).  True, complete and
correct copies of each of the Contracts, or in the event they are oral, true and
complete written summaries thereof, have been delivered to Buyer by Seller.
 Except as expressly described in Schedule 3.17:

(i)

Each of the Contracts is a legal, valid, binding and enforceable agreement of

Seller and to Seller’s knowledge, each other party thereto;




(ii)

Seller has fulfilled all material obligations required pursuant to each Contract
to have been performed by Seller prior to the date hereof;

(iii)

There has not occurred any default under any of the Contracts on the part of
Seller or any other party thereto, nor has any event occurred which with the
giving of notice or the lapse of time, or both, would constitute a default on
the part of Seller under any of the Contracts, nor to the best of Seller’s
knowledge has any event occurred which with the giving of notice or the lapse of
time, or both, would constitute a default on the part of any other party to any
of the Contracts;

(iv)

Except as disclosed on Schedule 3.17, no consent of any party to any of the
Contracts is required for the execution, delivery or performance of this
Agreement or the consummation of the transactions contemplated hereby; and




(v)

Seller is not restricted by the terms of any Contract from carrying on the
Business anywhere.




(b)

Schedule 3.17(b) lists all Contracts with any person under which such persons
are consultants or independent contractors or sales agents, representatives,
dealers or distributors of any products which comprise a part of the Business to
be transferred to Buyer hereunder.  Except as set forth on Schedule 3.17(b), all
of such agreements can be terminated at will or on not more than thirty (30)
days prior notice without liability relating thereto.

Shirley and Stone.  Contracts.  Shirley and Stone (i) make the representations
and warranties set forth in this Section 3.17 only with respect to the contracts
identified on Schedule 3.17 to which Copy Concepts is a party, and (ii) based on
their review of Schedule 3.17, represent and warrant that they do not have
knowledge of any Contracts of Copy Concepts that have been omitted therefrom.

Section 3.18

Insurance.  Disclosure Schedule 3.18 contains a list of each insurance policy
maintained by Seller with respect to its properties, Assets and Business, and
each such policy shall be in full force and effect as of the Closing or a
substituted policy shall have been obtained therefor.  Seller has previously
provided true and accurate copies of each such policy.  Seller is not in default
with respect to its obligations under any insurance policy maintained by it, and
Seller has never been denied insurance coverage.  Except as disclosed on
Schedule 3.18, Seller has no self-insurance or co-insurance programs, and if it
does, all stop loss coverage is listed and copies thereof have been supplied to
Buyer.

Section 3.19

Seller, Dillon and Nickoloff.  Affiliate Transactions.  Except as set forth on
Schedule 3.19, no officer, director, shareholder (including the Shareholders) or
affiliate of Seller or any individual related by blood, marriage or adoption to
any such individual or any entity in which any such person or individual owns
any beneficial interest, is a party to any agreement, contract, commitment or
transaction with the Business or has any interest in any material, personal or
real property or contract used by the Business.  Except as disclosed on Schedule
3.19, neither Seller nor any of its shareholders, officers, directors or key
employees (nor any spouse or child of any of them) have any direct or indirect
interest in any competitor, customer or supplier of the Business.  All such
disclosed transactions and relationships are on an arms’ length basis.

Section 3.20

Seller, Dillon and Nickoloff.  Legal Compliance; Regulatory Approvals.  Except
as disclosed on Schedule 3.20, Seller does not have outstanding any appointment
for any person or entity to act as its attorney or agent with respect to the
Business.  The Business is being operated in material compliance with all
applicable laws, rules and regulations.  Seller has not received notice of, does
not know of, and has no reason to anticipate any violation of any applicable
law, rule or regulation arising from the manner in which the Business is
currently operated.  All consents, approvals and authorizations of regulatory
authorities or other third parties and all other requirements prescribed by any
law, rule or regulation relating thereto and to the Business which must be
obtained or satisfied by Seller and/or which are necessary for the execution and
delivery by Seller of this Agreement and the documents to be executed and
delivered by Seller in connection herewith and in order to permit the
consummation of the transactions contemplated by this Agreement have been, or at
or prior to Closing shall have been, obtained and satisfied.

Section 3.21

Seller, Dillon and Nickoloff.  Brokerage.  Except as disclosed in Schedule 3.22,
Seller has not dealt with, nor is it obligated to make payment to, any finder,
broker, investment banker or financial advisor in connection with any of the
transactions contemplated by this Agreement or the negotiations for the
consummation of such transactions.  In no event will the Buyer have any
liability for any fee or commission in the nature of a finder’s, originator’s or
broker’s fee to any person allegedly retained by the shareholders of Seller or
Seller or acting on their behalf in connection with the transactions
contemplated hereby.

Section 3.22

Seller, Dillon and Nickoloff.  Bank Accounts.  Schedule 3.23 is a list of the
names and locations of all institutions at which Copy Concepts maintains a
checking account, deposit account, securities account, safety deposit box or
other deposit or safekeeping arrangement, the number or other identification of
all such accounts and arrangements and the names of all persons authorized to
draw thereon or have access thereto.

Section 3.23

Seller, Dillon and Nickoloff.  Bulk Sale.  There are no compliance requirements
with regard to bulk sales or similarly related laws or regulations in connection
with the transfer of the Assets or the Business to Buyer in any of those
jurisdictions in which Seller has Assets subject to the transfer contemplated
hereby.

Section 3.24

Seller, Dillon and Nickoloff.  No Reliance.  All documents and records provided
by Seller to the Buyer were maintained by Seller in the ordinary course of its
business or created for the purposes of this Agreement.  Copies of all documents
heretofore or hereafter delivered or made available to Buyer were or will be
complete and accurate copies of such documents.  There is no fact (excluding any
general political, economic, market-wide or industry-wide event or occurrence)
of which Seller has knowledge that has not been disclosed to the Buyer in the
Disclosure Schedules that would have a Material Adverse Effect.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER




Section 4.1

Organization, Good Standing and Authority.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Ohio.  Buyer has full authority and power to carry on its business as it is now
conducted, and to own, lease or operate its properties.  Buyer has the full
power, capacity and authority to enter into this Agreement and each other
agreement and document to be executed by Buyer in connection herewith.  This
Agreement has been and each other agreement and document to be executed by Buyer
in connection herewith will be duly executed and delivered by Buyer.  This
Agreement is and each other agreement and document to be executed by Buyer in
connection herewith will be a valid and binding obligation of Buyer, enforceable
in accordance with their respective terms.

Section 4.2

Authorization for this Agreement.  Neither the execution and delivery of this
Agreement or any other agreement or document to be executed by Buyer in
connection herewith nor the consummation of the transactions contemplated hereby
or thereby will (a) violate, or conflict with, or require any consent under, or
result in a breach of any provisions of, or constitute a default (or any event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in the creation of any lien, security interest, charge or encumbrance
upon any of the properties of Buyer, under any of the terms, conditions or
provisions of the Articles of Incorporation or Code of Regulations of Buyer or
of any note, bond, mortgage, indenture, deed of trust, license, agreement or
other instrument or obligation to which Buyer is a party, or by which Buyer or
any of its properties may be bound or affected, or (b) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to Buyer.

Section 4.3

Brokerage.  Buyer has not dealt with, nor is it obligated to make any payment
to, any finder, broker, investment banker or financial advisor in connection
with any of the transactions contemplated by this Agreement or the negotiations
for the consummation of such transactions.

ARTICLE 5

CONDITIONS TO CLOSING




Section 5.1

Conditions to Obligations of Each Party.  The obligations of Buyer and Seller to
consummate the transactions contemplated hereby shall be subject to the
fulfillment, at the Closing Date, of the following conditions.

5.1.1

No Action or Proceeding.  No claim, action, suit, petition, investigation, or
other proceeding shall be pending or threatened before any court or governmental
agency which presents a risk of the restraint or prohibition of the transactions
contemplated by this Agreement or the obtaining of damages or other legal or
equitable relief in connection therewith.




5.1.2

Compliance with Law.  There shall have been obtained, or applications pending,
for all permits, approvals, consents and authorizations of all governmental
bodies or agencies necessary or appropriate so that consummation of the
transactions contemplated by this Agreement will be in compliance with
applicable laws, and so that Buyer will be eligible to operate the Business.




Section 5.2

Conditions to Obligations of Buyer.  All documents specified for delivery shall
be acceptable to Buyer in its sole discretion.  The obligation of Buyer and its
affiliates to consummate the transactions contemplated hereby shall be, at the
option of Buyer, subject to the fulfillment at the Closing Date, of the
following additional conditions:

5.2.1

Representations and Warranties True.  The representations and warranties of
Seller contained in this Agreement and the Schedules and Exhibits hereto were
materially and substantially true and correct on the date of this Agreement and
shall be true and correct in all material respects on the Closing Date.




5.2.2

Performance of Covenants.  Each of the obligations of Seller to be performed by
it on or before the Closing Date pursuant to the terms of this Agreement shall
have been duly performed in all material respects.




5.2.3

Authority.  All actions required to be taken by Seller to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby shall have been duly and validly taken.




5.2.4

Employment and Independent Contractor Arrangements.  Buyer shall have obtained
the services of each of Keith Nickoloff, Brian Stone, Phil Shirley, Don Feige,
Mike Nation, Gregg Brekke and Mike Finn on terms satisfactory in the sole
discretion of Buyer, and Seller shall have executed a release and waiver in
favor of Buyer relating to its employment of former employees of Seller, in form
satisfactory to Buyer, and Shirley and Stone shall have executed a release and
waiver in form satisfactory to Buyer.  Seller shall exert its best efforts to
persuade personnel designated by Buyer to accept such employment by Buyer (or
Copy Concepts) at Closing.  Buyer shall have received executed independent
contractor agreements (including releases of liability of Buyer) from all
parties consulting to the Business, the services of which the Buyer wishes to
secure, all in form satisfactory to Buyer.




5.2.5

No Proceedings.  No claim, action, suit, investigation, judgment or other
proceeding brought by any governmental agency or other third-party shall be
pending, in force or threatened, as applicable, before any court or governmental
agency.




5.2.6

Path-Forward.  Buyer shall have purchased or licensed, at Buyer’s option,
simultaneously with the Closing, all rights, title and interest in the name,
trade name, trademarks, domain name, etc. related to “Path-Forward” from
Nickoloff or his affiliate, as applicable, all in form acceptable to Buyer.




5.2.7

License Back of Software.  Buyer and Seller shall have agreed to a license
agreement under which Buyer shall license back to Seller certain of the
Intellectual Property purchased hereunder.




5.2.8

Principal Resources LLC.  Seller shall have at Closing paid any amounts owed
Principal Resources, LLC for Copy Concepts' and the Business' accounts
receivable and Copy Concepts at Closing shall have received clear and
unencumbered title to all such accounts receivable and valid termination, waiver
and release documentation acceptable to Buyer.




5.2.9

Debt Releases.  At Closing, Seller shall deliver to Buyer at or prior to Closing
valid termination, waiver and release documentation acceptable to Buyer for:
 (i) any and all debt of Copy Concepts and the Business not expressly permitted
to be borne by Buyer under Section 1.3(a); (ii) Business and Copy Concepts
Platinum Workout Accounts; (iii) matters disclosed on Schedule 3.16; and (iv)
Purchase Price Payees listed on Schedule 2.2.  Buyer shall be satisfied, in its
sole discretion, that no creditor of Copy Concepts or the Business whether
Platinum Workout Accounts or otherwise, remains unpaid or unassumed by Buyer and
Seller shall have delivered valid termination waiver and release documentation
from such creditors acceptable to Buyer.  Seller shall have, prior to Closing,
paid all amounts owed to Buyer.




5.2.10

Other Financing.  All promissory notes evidencing any indebtedness, capital
leases or equipment financings of Copy Concepts or the Business shall have been
terminated at Closing and Seller shall have received at Closing cancellation of
assignment, valid termination, waiver and release documentation and valid bills
of sale transferring title to Buyer of the subject equipment.




5.2.11

Broker Release.  Any Seller broker shall have at Closing delivered a valid
receipt, waiver and release for any amounts owed such broker.




5.2.12

Vehicles.  Seller at Closing shall have delivered free and clear titles to all
vehicles, including but not limited to, cars, vans, lifts or forklifts, trucks
or the like used in the Business along with any corresponding termination of
lease or other financing documentation.




5.2.13

Fairness Opinion.  Buyer shall have received a fairness opinion relating to the
purchase price of each of Copy Concepts and the Business and Intellectual
Property purchased hereunder, in form and from a party satisfactory to Buyer.




5.2.14

Environmental Audit.  Buyer shall have received results of any and all
environmental audits and studies to its satisfaction.




5.2.15

Lease.  Seller and Buyer shall have entered into a lease for the portion of
Seller’s Kasoto Avenue business premises, utilized by the Business, on a
month-to-month basis for a minimum of ninety (90) days and for a period of up to
one (1) year following the Closing Date.




5.2.16

Employment Termination.  Except as set forth in Schedule 3.14(f), the Seller and
Buyer shall have determined that neither shall owe any state or federal COBRA,
WARN or similar obligation to any Seller employee.  Seller shall have given at
Closing any such notices required by law.




5.2.17

Plans.  Copy Concepts shall have validly adopted a Board resolution terminating
its involvement in any and all Seller employee benefit plans, and Seller shall
have amended its such plans accordingly, all to the satisfaction of Buyer.




5.2.18

Power of Attorney.  Seller shall have terminated and revoked any power of
attorney it may have granted with respect to the Business or Copy Concepts.




5.2.19

Financial Statements/Tax Returns/Intercompany Debt.  Buyer shall have received
true and accurate Financial Statements for each month after March 2002 ending
more than twenty-five (25) days prior to Closing, copies of all required Seller
tax returns for 2001 and evidence of the reversal of all intercompany and
affiliate transactions, debts, payables and receivables.




5.2.20

Opinion of Counsel.  The Buyer shall have received an opinion of counsel to the
Seller dated the Closing Date, as reasonably required by Buyer.




5.2.21

Motorola.  Buyer shall, in its sole discretion, be satisfied with agreements
related to Copy Concepts' Motorola account including the post-closing rights and
obligations of Copy Concepts in relation to Motorola and Suniland, Inc.

 

5.2.22

No Material Adverse Effect.  Since December 31, 2001, there shall have occurred
no fact, event or circumstance that reasonably could be expected to have a
Material Adverse Effect, including without limitation, as it relates to Seller’s
sales or anticipated near or long-term sales to its customers as disclosed on
Schedule 3.11(a) of this Agreement.  A Material Adverse Effect (for all purposes
under this Agreement) includes, but is not limited to, (a) any legal action
instituted or threatened against Seller; (b) the reduction, cancellation,
non-renewal or termination of any existing contractual or business relationship
by any customer whose purchases from Seller exceeded $10,000 in 2001 or 2002;
(c) the financial impairment of any customer whose purchases from Seller
exceeded $10,000 in 2001 or 2002; (d) the filing of a voluntary or involuntary
petition in bankruptcy by or against Seller; or (e) any matter described in
Section 3.8 above.




5.2.23 Affiliates’ Releases.  Dated prior to Closing, Seller shall have received
releases from affiliates of Seller, including but not limited to Meyers Printing
Company, to whom Copy Concepts or the Business owe money, in identity and form
acceptable to Buyer.




5.2.24

Additional Closing Documents.  Buyer shall have received at the Closing the
following documents, dated as of the Closing Date:




(a)

Duly executed Bill of Sale for the Assets transferred, in a form acceptable to
Buyer, sufficient to vest marketable title therein, free, clear and
unencumbered.

(b)

Duly executed, individual instruments of assignment or transfer by country and
corporate owner, of the patents, copyrights, brand names, trade names,
trademarks, and service marks included in Schedule 3.4(a), 3.4(a)(i) or 3.4(b),
sufficient to convey and vest full legal and equitable title of the Intellectual
Property in the Buyer, in recordable form, if not already registered or applied
for in the name of the Buyer, as well as a complete and accurate listing of any
and all actions which must be taken to maintain any of the intellectual property
during the twelve (12) month period following the Closing, and of the deadlines
for taking each of such actions; duly executed consents to assignment or
transfer of any items included in Schedules 3.4(a), 3.4(a)(i) or 3.4(b).

(c)

Copies, certified by the Secretary of Seller, of (i) resolutions adopted by 90%
of the common and 100% of the preferred shareholders and 100% of the Board of
Directors of Seller (and although already definitionally included,
PlanetPrintDallas) authorizing the execution and delivery of this Agreement and
all other agreements, documents or instruments relating hereto and the
consummation of the transactions contemplated hereby; (ii) Seller’s Certificate
of Incorporation; and (iii) Seller’s Bylaws.

(d)

A certificate, dated the Closing Date and signed by the President and Chief
Financial Officer of Seller, in accordance with Sections 5.2.1 and 5.2.2, to the
effect that the representations and warranties of Seller were true and correct
on the date hereof, are true and correct on the Closing Date and that Seller has
duly performed in all respects all of the obligations due hereunder prior to the
Closing Date.

(e)

Duly executed assignments of the personal property and Real Property Leases to
be assigned by Seller in accordance with the terms of this Agreement, along with
consents to such assignments, as applicable, from any and all lessors,
sublessors, lessees and sublessees, as applicable, all as listed on Schedules
1.3(a)(ii) and 3.9(b).

(f)

Duly executed assignment, and consents to such assignment from each other party
thereto, of customers of Seller (including but not limited to those described in
Schedules 1.1(a)(x) and 1.3(a)(i)), suppliers and vendors or any other contracts
whose consent to transfer or assignment is required by Buyer, including but not
limited to the Motorola and Suniland agreements, all as listed on Schedule 3.17.

(g)

Termination, pay off, cancellation, waiver, UCC-3 and release documents executed
by each creditor of Copy Concepts and the Business, for which Buyer is not
responsible under Section 1.3(a), including but not limited to, capital lease
lessors, Copy Concepts and Business Platinum Workout Accounts, Principal
Resources, LLC, Shirley, Stone and GMAC.

(h)

Amended Certificate of Incorporation changing Seller’s name to a name acceptable
to Buyer.

(i)

Long-form good standing certificates and tax clearance certificates dated within
ten (10) business days prior to the Closing Date from Seller, PlanetPrintDallas
and Copy Concepts.

(j)

Lessor Estoppel Certificates dated no earlier than ten (10) business days prior
to Closing.

(k)

Incumbency Certificates certifying the signatures of Seller.

(l)

All books and records of Copy Concepts and the Business (of which Seller may
retain a copy and to which Seller shall have access for the calculation and
payment of its Taxes).

(m)

Seller’s notices to customers and accounts receivable.

(n)

Signed resignations of all directors and officers of Copy Concepts.

(o)

The stock, corporate minute book and all other books and records of Copy
Concepts.

(p)

At Buyer’s option, cancelled employment agreements and/or
non-competition/invention agreements with all of the employees of Copy Concepts.

(q)

Replacement bank or other like signature cards signed by Buyer personnel.

(r)

Termination and release documentation of contracts not assumed by Buyer,
including but not limited to, sales representative, sales agent, distributor,
dealer, reseller and alliance agreements.

(s)

Copy Concepts sole shareholder’s and director’s actions to be immediately
effective after the Closing.

(t)

Certificate and signed stock power for all outstanding Copy Concepts capital
stock.

(u)

Such other documents and instruments as Buyer may require.

Section 5.3

Conditions to Obligations of Seller.  The obligation of Seller to consummate the
transactions contemplated hereby shall be, at the option of Seller, subject to
the fulfillment, at the Closing Date, of the following additional conditions:

5.3.1

Representations and Warranties True.  The representations and warranties of
Buyer contained in this Agreement and the Schedules and Exhibits were materially
and substantially true and correct on the date of this Agreement and shall be
true and correct in all material respects on the Closing Date.

5.3.2

Performance of Covenants.  Each of the obligations of Seller to be performed by
it on or before the Closing Date pursuant to the terms of this Agreement shall
have been duly performed in all material respects.

5.3.3

Authority.  All actions required to be taken by, or on the part of, Buyer and
Buyer to authorize the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby shall have been duly
and validly taken.

5.3.4

No Proceedings.  No claim, action, suit, investigation or other proceeding
brought by any governmental agency or other third-party shall be pending or
threatened before any court or governmental agency which presents a substantial
risk of the restraint or prohibition of the transactions contemplated by this
Agreement or the obtaining of material damages from Buyer, or Seller or other
relief in connection therewith.

5.3.5

License Back of Software.  Buyer and Seller shall have agreed to a license
agreement under which Buyer shall license back to Seller certain of the
Intellectual Property purchased hereunder.

5.3.6

Principal Resources LLC.  Seller shall have at Closing a valid termination,
waiver and release documentation from Principal Resources with respect to Copy
Concepts’ accounts receivable acceptable to Seller.

5.3.7

Lease.  Seller and Buyer shall have executed and delivered the Lease discussed
above in Section 5.2.15.

5.3.8

Opinion of Counsel.  The Seller shall have received an opinion of counsel to the
Buyer dated the Closing Date, as reasonably required by Seller.

5.3.9

Additional Closing Documents of Buyer.  Seller shall have received at the
Closing the following documents, each dated the Closing Date:

(a)

Copies, certified by the Secretary of Buyer, of resolutions of the Board of
Directors of Buyer authorizing the execution and delivery of this Agreement and
all other agreements, documents or instruments relating hereto and the
consummation of the transactions contemplated hereby;

(b)

A certificate, dated the Closing Date and signed by Buyer in accordance with
Sections 5.3.1 and 5.3.2, to the effect that the representations and warranties
of Buyer are true and correct on the Closing Date and that Buyer has duly
performed in all material respects all of the obligations due hereunder prior to
the Closing Date;

(c)

Payment of the cash portion of the Purchase Price due at Closing;

(d)

Assumption of liabilities documentation.

(e)

The employment agreements specified in Section 5.2.4 above.

(f)

Such other closing documents as Seller may reasonably request.

ARTICLE 6

INDEMNIFICATION




Section 6.1

Indemnification of Buyer.  Seller (and the Shareholders as described above in
the introduction to Article 3 above) will defend, indemnify and hold Buyer, its
officers, directors, agents, representatives, subsidiary and parent entities and
affiliates and their successors and assigns harmless from and against any
action, suit, proceeding, demand, assessment, claim, liability, fine, judgment,
expense, cost, loss, reasonable attorneys’ fees and expenses or other damage,
all as incurred, suffered by or claimed against Buyer as a direct result of:

(a)

(i) claims that the transactions contemplated by this Agreement are ineffective
against any creditor of Seller; (ii) claims by any tax authority or other entity
asserting any claim for taxes; or (iii) prior transfers of Copy Concepts'
capital stock.

(b)

any misrepresentation or breach of representation or warranty (as each such
representation and warranty would read if all qualifications as to materiality
were deleted therefrom) or violation of any covenant made by Seller hereunder,
in any Schedule or Exhibit hereto or in any documents furnished at Closing under
Section 5.2; and

(c)

Seller’s failure to pay and discharge any obligation of Seller not permitted
under Section 1.3 above, including but not limited to obligations relating to,
Taxes, including but not limited to liability relating to Copy Concepts’ Texas
tax audit for sales, excise and use taxes, any failure to file personal property
tax and municipal income tax returns (and taxes, penalties and interest related
thereto) and Seller’s use, tax, personal property, income, municipal or other
tax liability to Florida and Tennessee and political subdivisions thereof),
Seller’s conduct of the Business, Copy Concepts conduct of its business, leased
or subleased premises prior to or on the Closing Date (including without
limitation, penalties, losses, expenses and rent related to real property leases
through the Closing Date), any act, occurrence, event or failure to act which
occurs prior to or on the Closing Date, Environmental Matters, any violation of
off the shelf software agreements, any employee or employment related matters,
any warranty or related type claim on work or projects, the organization of
Seller, all transactions with affiliates or Copy Concepts, Shirley, Stone or
their affiliates, any pending or threatened litigation, or any failure to
satisfy or pay any sales, use, income or other taxes to any governmental
authority for any periods prior to or on the Closing Date whether determined
before or after the Closing Date; all such matters shall be indemnified against
whether disclosed in a Disclosure Schedule or not.

Section 6.2

Indemnification of Seller.  Buyer agrees to defend, indemnify and hold Seller,
its officers, directors, agents, representatives, subsidiary and parent entities
and affiliates and their successors and assigns, harmless from and against any
action, suit, proceeding, demand, assessment, claim, liability, fine, judgment,
expense, cost, loss, reasonable attorneys’ fees and expenses or other damage,
all as incurred, suffered or claimed against Seller as a direct result of:

(a)

any liabilities, obligations, contracts, commitments and other undertakings of
Seller which are expressly assumed or incurred by Buyer hereunder or which
relate to and arise out of the operations of Copy Concepts and the Business by
Buyer after the Closing Date; and

(b)

any misrepresentation or breach of warranty or violation of any covenant made by
Buyer hereunder or in any documents furnished at Closing under Section 5.3.

Section 6.3

Indemnification of Procedure.  The obligations and liabilities of Buyer and
Seller pursuant to this Article 6 shall be subject to the following terms and
conditions:

(a)

Any party seeking indemnification hereunder shall give the other party notice of
any indemnity claim.  If the claim is based upon a third-party claim, then such
notice shall be given promptly after the party seeking indemnification receives
notice of such claim, and the indemnifying party will, if applicable, undertake
at its expense the defense thereof by representatives of its own choosing and
reasonably acceptable to the other party.  Any notice shall set forth in
reasonable detail the facts constituting the basis for such claim, the
provision(s) of the Agreement under which such claim is being asserted and, if
known, the amount or an estimate of the amount of the liability arising
therefrom.  No party seeking indemnification hereunder shall assert a claim for
indemnification except in good faith.

(b)

In the event that the party against whom a claim is asserted, within a
reasonable time after notice of any third-party claim, fails to defend, the
asserting party shall (upon further notice to the party against whom a claim is
asserted) have the right to undertake the defense, compromise or settlement of
such claim on behalf of and for the account and risk of the party against whom a
claim is asserted, subject to the right of the party against whom a claim is
asserted, upon written notice, to assume the defense of such claim at any time
prior to settlement, compromise or final determination thereof.  “Reasonable
time” as used in this Article 6 means not more than five (5) days or such lesser
period as may be required by the particular circumstances of a claim (e.g., an
answer to a complaint is due in three (3) days).

(c)

The party against whom a third-party claim is asserted may settle or compromise
any claim or consent to entry of any judgment without recourse and without the
consent of the party asserting a claim if the amount paid to settle or
compromise such claim or agreed judgment does not exceed $1,000, and notice of
such action and a brief description of the disposition of such claim is given to
the party asserting the claim within a reasonable time.  Also in recognition of
the potential impact on Copy Concepts and the Business, Seller shall seek
Buyer's consent before any press releases, document production, or any other
release of information regarding such matter is made, such consent to not be
unreasonably withheld or delayed.

(d)

Nothing herein contained shall prevent the party asserting a claim from
participating in the defense, settlement, or compromise of any third-party claim
being handled on its behalf by the party against whom a claim is asserted;
provided that such participation shall be at the expense of the party asserting
a claim and shall not interfere with the primary role of the party against whom
a claim is asserted, in defending, settling or compromising third-party claims
for which it has an indemnification obligation hereunder.  Buyer and Seller
shall cooperate with the reasonable requests of one another in connection with
the defense to any third-party claim or legal proceeding (including, without
limitation, access to records of Buyer and Seller reasonably necessary to the
defense of any claim or legal proceeding).

(e)

Shirley and Stone’s liability shall be restricted as described in the
introduction to Article 3 above.

Section 6.4

Period of Indemnification.  The indemnification rights and obligations of Seller
and Buyer set forth in Sections 6.1 and 6.2 hereof, respectively, will survive
past the Closing Date and will terminate as follows:

(a)

On the second anniversary of the Closing Date for all indemnification rights and
obligations other than with respect to claims then pending or as specified
below;

(b)

On the expiration of the applicable statute of limitation for all
indemnification rights and obligations respecting pending or threatened
litigation (except for up to $400,000 on the pending Xerox dispute for which
Seller is not indemnifying Buyer), Environmental Matters, tax claims, or claims
based upon any fraud of a party.

(c)

Never in regard to claims relating to Seller’s title or ownership of the Assets
and the authority and ability of Seller to transfer same hereunder.

Section 6.5

Limitations on Indemnification.  Seller's liability for any matters arising
under or related to this Agreement pursuant to Section 6.1 shall be limited to
an aggregate of Five Hundred Thousand Dollars ($500,000), excepting those
matters listed in Sections 6.4 (b-c).  Buyer shall not assert claims for
indemnification hereunder unless and until the aggregate of such indemnifiable
claims exceeds One Hundred Thousand Dollars ($100,000) (such threshold shall not
apply to those matters listed in Sections 6.4(b-c)) and then only for amounts in
excess of such aggregate One Hundred Thousand Dollars ($100,000) up to a maximum
liability of Five Hundred Thousand Dollars ($500,000) of such excess (except
that such maximum liability shall not apply to those matters listed in Sections
6.4(b-c)).

Section 6.6

Indemnification Payments.  All amounts payable by one party to another pursuant
to the provisions of this Article 6 shall be payable in immediately available
funds, within ten (10) days after final determination thereof, as applicable, in
accordance with the provisions hereof.  Upon notice to Seller specifying in
reasonable detail the basis for such set-off, Buyer may set off any amount to
which it may be entitled under this Article 6 against amounts otherwise payable
from the Holdback.  The exercise of such right of set-off by Buyer in good
faith, whether or not ultimately determined to be justified, will not constitute
an event of default.  Neither the exercise of nor the failure to exercise such
right of set off will constitute an election of remedies or limit Buyer in any
manner in the enforcement of any other remedies that may be available to it.

Section 6.7

Limitation of Remedies.  The right of an indemnified party to be indemnified
under this Section 6 shall be such party’s sole remedy under this Agreement,
except for the pursuit of equitable remedies and actions related to the items
listed in Sections 6.4(b) and (c) above.  Seller shall not be paid under the
indemnity provisions of this Article 6 if Seller is paid under Section 2.5(b)
above for an identical claim.

ARTICLE 7

ADDITIONAL COVENANTS AND AGREEMENTS




Section 7.1

Expenses.  Except to the extent otherwise specifically provided herein, each
party hereto shall bear and pay all costs and expenses incurred by it in
connection with the transactions contemplated by this Agreement including,
without limitation, fees, costs and expenses of its own financial consultants,
accountants and counsel.  If Buyer determines not to proceed with the
transactions described herein for reasons other than (i) a Material Adverse
Effect in the financial condition or prospects of the Business and Copy
Concepts, (ii) discovery in the course of due diligence or review of Seller
Schedules of any facts and circumstances concerning the Assets that are
different to the degree of a Material Adverse Effect from Buyer's current
assumptions about such facts and circumstances, or (iii) Seller's proposal of
any material term in the definitive agreement that was not contained in the
parties' letter of intent (including, without limitation, any proposal whether
or not considered material, that Buyer increase the purchase price or assume
additional liabilities), then Buyer shall pay Seller's attorneys and accountants
up to a combined total of $75,000 for their fees and disbursements incurred in
representing Seller from and after the execution of the letter of intent to the
date that Seller receives written notice terminating such transactions; provided
that such fees shall be charged at regular hourly rates and shall be documented
in customary detail.  

Section 7.2

Public Releases.  Buyer and Seller shall agree with one another as to the form
and substance of any press release related to this Agreement or the transactions
contemplated hereby, and shall consult with each other as to the form and
substance of other public disclosures related thereto; provided, however, that
nothing contained herein shall prohibit any party hereto from making any
disclosure which it deems necessary in light of applicable laws or regulations.

Section 7.3

Cooperation and Efforts.  The parties agree to cooperate with one another and to
use all reasonable efforts to take, or cause to be taken all actions and to do,
or cause to be done, all things necessary or proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation,
using all reasonable efforts to obtain all necessary waivers, consents and
approvals to be provided by each of them hereunder, and to effect all necessary
registrations and filings, including, but not limited to, submissions of
information requested by governmental authorities and assistance and cooperation
in the filing of tax returns after the Closing Date.  

Section 7.4

Survival.  The representations, warranties and covenants and agreements of the
Seller contained in this Agreement shall survive the Closing of the transactions
contemplated hereby and shall be subject to the indemnity provisions of Article
6.  All statements as to factual matters contained in any certificate or other
instrument delivered by a party pursuant hereto or in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties of such party hereunder as of the date of such certificate of
instrument.

Section 7.5

Conduct of Business; Access.  From the date hereof through the Closing Date,
Seller shall operate the Business and Copy Concepts strictly in the ordinary
course, consistent with past practices and Seller will take all reasonable
action and all reasonable forbearance from action to preserve the business
relations of Seller.  Seller shall:  (a) consult with the Buyer on a regular
basis with respect to all material decisions with respect to its Business; (b)
not take any affirmative action which would be required to be disclosed
hereunder; and (c) give the Buyer prompt written notice of each event which, in
Seller’s best judgment, might be material to its Business.  From the date hereof
through the Closing Date, Seller shall not create, or permit there to be, any
liens or other security interests encumbering its assets of properties.  From
the date hereof through the Closing Date, Seller shall take and forbear from
taking all action necessary in order to make the representations and warranties
of Seller set forth in Section 3 hereof true and correct on and as of the
Closing Date as though made on and as of the Closing Date.  From the date hereof
through the Closing Date, continuing through written agreement on the Final
Financial Statements or delivery of the Accountant’s Financial Statements, as
applicable, described in Section 2.5 above, and continuing until three (3) years
after the last tax return of Seller is filed, Seller will permit the Buyer and
any authorized representatives of the Buyer to visit and inspect the properties
of Seller, to examine the books of account and other corporate records of Seller
and to make copies thereof, and to discuss the affairs, finances and accounts of
Seller with the accountants, officers and employees of Seller, all upon
reasonable notice and at such times and as often as the Buyer may reasonably
request.

Section 7.6

Negative Covenant.  Except as otherwise expressly permitted by this Agreement,
between the date of this Agreement and the Closing Date, Seller and the
Shareholders will not, and will cause Seller not to, without prior consent of
Buyer, take any affirmative action, or fail to take any reasonable action within
their or its control, as a result of which any of the changes or events listed
in Section 3.8 is likely to occur.

Section 7.7

Buyer Cooperation.    From the Closing Date until three (3) years after the last
tax return of Seller is filed, Buyer will permit the Seller and any authorized
representatives of the Seller to visit and inspect the properties of Buyer, to
examine the books of account and other corporate records of the Business and
Copy Concepts and to make copies thereof, and to discuss the affairs, finances
and accounts of the Business and Copy Concept prior to the Closing with the
accountants, officers and employees of Buyer, all upon reasonable notice and at
such times and as often as the Seller may reasonably request.

Section 7.8

Notification.  Between the date of this Agreement and the Closing Date, Seller
will promptly notify Buyer in writing if Seller becomes aware of any fact or
condition that causes or constitutes a breach of any of Seller’s representation
and warranties as of the date of this Agreement, or if Seller becomes aware of
this occurrence after the date of this Agreement of any fact or condition that
would (except as expressly contemplated by this Agreement) cause or constitute a
breach of any such representation and warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition.  Should any such fact or condition require any change in the
Disclosure Schedules if the Disclosure Schedules were dated on the date of
occurrence or discovery of such fact or condition, Seller promptly will deliver
to Buyer a supplement to the Disclosure Schedules specifying such change.
 During the same period, Seller will promptly notify the Buyer of the occurrence
of any breach of any covenant of Seller in this Section or of the occurrence of
any event that may make the satisfaction of the conditions in Section 5
impossible or unlikely.

Section 7.9

No Solicitation of Transactions.  From the date hereof through the Closing Date,
neither the Shareholders nor Seller will, directly or indirectly, and will not
authorize the officers, directors and agents of Seller to, encourage, solicit or
initiate discussions or negotiations with respect to, or furnish to any other
person any information (except as required by applicable law) with respect to,
or otherwise cooperate in any way with or assist or participate in any effort or
attempt by any person (other than the Buyer or an affiliate or associate of the
Buyer) to effect any direct or indirect acquisition or purchase of the Assets.
 Seller immediately shall notify the Buyer if any such proposed offer, or any
inquiry or contact with any person with respect thereto, is made.

Section 7.10

Accounts Receivable.  From and after the Closing Date the Seller:  (a) appoints
Buyer its attorney in fact to endorse all payments on accounts receivable sold
hereunder; (b) immediately will forward all payments to the Business and Copy
Concepts of any nature to Seller, validly endorsed or otherwise made validly
payable to Buyer; (c) will notify all assigned accounts receivable of their
assignment to Buyer but only in the manner authorized in advance by Buyer; and
(d) shall assist at the Buyer’s request in the collection of the assigned
accounts receivable.

Section 7.11

Termination of Agreement.  This Agreement and the transactions contemplated
hereby may be terminated: (a) at any time prior to the Closing by mutual
agreement of all parties hereto; (b) by the Seller, if (i) any representation or
warranty of the Buyer is materially false when made or on the Closing Date or if
the Buyer shall have failed to perform or comply in any material respect with
any of its covenants or agreements set forth herein, and any such breach shall
have continued without cure for a period of five (5) days following written
notice thereof from Seller;  (c) by the Buyer, at its sole discretion, (i) if
any representation or warranty of Seller is materially false when made or on the
Closing Date, or if Seller shall have failed to perform or comply in any
material respect with any of its covenants and agreements set forth herein and
any such failure shall have continued without cure (which only may include an
amendment to the Disclosure Schedules with Buyer’s consent at its sole
discretion) for a period of five (5) days following written notice thereof from
Buyer; (ii) if Buyer is not satisfied, in the exercise of
commercially-reasonable discretion, with the results of its due diligence; or
(iii) if Buyer determines that any Material Adverse Effect occurs or is likely
to occur; or (d) at the election of either Seller or the Buyer, if the Closing
shall not have occurred on or prior to August 31, 2002.  The provisions of
Section 7.1 hereof shall remain in full force and effect notwithstanding any
termination of this Agreement pursuant to this Section, and neither party shall
have any obligation to the other party under this Agreement or otherwise
following such termination.

Section 7.12

Customers and Suppliers.  From the date hereof until Closing, Seller shall exert
its best efforts to maintain good relationships with all of the vendors and
customers of the Business and Copy Concepts and ensure that such parties will
continue to do business with the Buyer after the Closing.  If Buyer requests
before or after the Closing, Seller shall deliver to Buyer or directly to the
former customers or suppliers of the Business, as directed by Buyer, at Buyer’s
expense, letters prepared by Seller to the satisfaction of Buyer and executed by
Seller, pursuant to which Seller shall advise each addressee that the Assets
have been sold to Buyer.

ARTICLE 8

NON-COMPETITION AND CONFIDENTIALITY




For the purposes of Article 8, Business also includes Copy Concepts.  For a
period of five (5) years after the Closing Date, Seller and the Shareholders and
their affiliates shall not directly or indirectly, own, manage, assist, work
for, sell for, operate, join, advise, control, lease to, construct or otherwise
engage or participate in or be connected as a partner, guarantor, advisor, joint
venturer, subcontractor, consultant, lessor, independent contractor or otherwise
in any business or activity that: (i) develops, sells or licenses print-related
software or web-based tools to print on demand or printing services providers;
(ii) provides document-related consulting services to a potential competitor of
the Business; or (iii) makes acquisitions of other entities that use print on
demand as a material competency, in all cases (i) - (iii) within the continental
United States, Mexico and Canada.  In the same geographic area and for the same
time period, Seller and the Shareholders shall not render any business or
service to any competitor of the Business or disclose to any person any business
information regarding the Business, or solicit the employment of or hire any
Buyer, Sub or Copy Concepts employees.  Seller and the Shareholders shall keep
confidential all proprietary information, trade secrets, know-how or data
(including hereunder written customer lists and operations manuals) which are
not generally known to the public or recognized as standard practice and shall
not communicate or divulge any such information, trade secrets, know-how or data
to any person, firm or corporation, other than to Buyer hereunder or to persons,
firms or corporations designated by Buyer, or use any such information, trade
secrets, know-how or data for its or their own account.  For the same period,
Seller and the Shareholders shall not register, secure or use any names or marks
confusingly similar to those sold hereunder.  Seller and the Shareholders
acknowledge that this Section constitutes an independent covenant that survives
and shall not be affected by performance or nonperformance of any other
provision of this or any other agreement. Seller and the Shareholders
acknowledge that any breach of the terms, conditions or covenants set forth in
this Section would be competitively unfair and may cause irreparable damage to
Buyer and that a recovery of damages at law would not be an adequate remedy.
 Accordingly, for any breach by Seller or any of the Shareholders of the terms,
covenants and conditions of this Section, Seller and the Shareholders hereby
consent to a restraining order and/or an injunction without the posting of bond,
in addition to any other legal or equitable rights or remedies Buyer may have.
This Section has been specifically bargained for as part of the transaction
contemplated herein so that Buyer may operate the Business free from
competition.

ARTICLE 9

MISCELLANEOUS




Section 9.1

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed to be properly given when personally delivered to the party
entitled to receive the notice or when sent by certified or registered mail,
postage prepaid, or by Federal Express or other reputable overnight courier,
properly addressed or by telecopy with a confirming copy sent promptly by
certified or registered mail to the party entitled to receive such notice at the
address set forth below:

If to Seller or Dillon:




PlanetPrint.com, Inc.

Attn:  Mr. David G. Dillon

Chairman

7277 Boone Avenue North

Minneapolis, MN  55428

Phone:  763/531-5700

Fax:  612/631-5867




with a copy to:




Fredrikson & Byron, P.A.

Attn:  John Satorius, Esq.

President

1100 International Centre

900 Second Avenue South

Minneapolis, MN  55402

Phone:  612/347-7023

Fax:  612/347-7077




If to Buyer:




The Standard Register Company

Attn:  Mr. Craig Brown

Chief Financial Officer

P.O. Box 1167

600 Albany Street

Dayton, OH  45408

Phone:  937/221-1560

Fax:  937/221-1205




with a copy to:




The Standard Register Company

Attn:  Kathryn A. Lamme, Esq.

Vice President, General Counsel

& Secretary

P.O. Box 1167

600 Albany Street

Dayton, OH  45408

Phone:  937/221-1540

Fax:  937/221-3431




and




Dinsmore & Shohl LLP

Attn:  Harvey Jay Cohen, Esq.

1900 Chemed Center

255 East Fifth Street

Cincinnati, OH  45202

Phone:  513/977-8144

Fax:  513/977-8423




If to Shirley or Stone:




8080 Tristar Drive

Phone:

214/492-2000

Fax:

214/492-2014




with a copy to:




Joshua Mond, Esq.

Godwin Gruber, P.C.

1201 Elm

Suite 1700

Dallas, TX  75270

Phone:

214/939-4815

Fax:

214/760-7332




If to Nickoloff:




22 Cannock Drive

Fairport, NY  14450

Phone:

716/223-6189

Fax:

716/223-7017




Section 9.2

Disclosure Schedule and Exhibits.  The Disclosure Schedules and Exhibits
attached to this Agreement are made a part of this Agreement.  The disclosures
in the Disclosure Schedules, and those in any later supplement thereto, shall
relate only to the representations and warranties in the Section or Subsection
of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.  Buyer's rights hereunder shall
not be affected by any investigation it conducts or any knowledge it acquires.

Section 9.3

Severability.  In the event any term or condition hereof is deemed by a court of
competent jurisdiction to be void or unenforceable by virtue of the length or
breadth (in time, geographic extent or otherwise) of coverage, then such term or
condition shall be deemed to be reformed by such court and shall be enforceable
to the maximum extent permitted by law.  If any provision of this Agreement, or
the application thereof to any person or entity or any circumstance, is invalid
or unenforceable in any jurisdiction, (a) a suitable and equitable provision
shall be substituted therefor in order to carry out, so far as may be valid and
enforceable, the extent and purpose of such invalid or unenforceable provision,
and (b) the remainder of this Agreement and the application of such provision to
other persons, entities or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 9.4

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 Neither Buyer nor Seller nor any of the Shareholders shall assign any of its
rights or obligations hereunder without the prior written consent of the other.
 Nothing expressed or referred to in this Agreement will be construed to give
any person other than Seller any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement.
 This Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.

Section 9.5

Entire Agreement.  This Agreement, including the Schedules and Exhibits hereto,
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes all previous negotiations, commitments and
writings.

Section 9.6

Waiver, Discharge, Etc.  This Agreement may not be released, discharged or
modified except by an instrument in writing signed on behalf of each of the
parties hereto and by the duly authorized officers or representatives of Buyer.
 The failure of any party to enforce any provision of this Agreement shall not
be a waiver of any other provision or subsequent breach of the same or any other
obligation hereunder.

Section 9.7

Governing Law.  This Agreement shall be construed and the rights of the parties
hereunder shall be governed by the substantive, internal laws of Ohio, and not
the conflicts of laws principles thereof.  Other than for seeking equitable
remedies, a plaintiff in any action arising hereunder shall bring such action
only in the jurisdiction of the defendant’s domicile, or if there is more than
one defendant, in the jurisdiction of one of the defendants’ domiciles.

Section 9.8

Investigations.  The respective representations and warranties of the Seller and
the Buyer contained herein or in any certificates, opinions, Schedules or other
documents delivered pursuant to this Agreement shall not be deemed waived or
otherwise affected by any investigation or examination of the Seller, the
Business of the Seller or the books and records of the Seller by the Buyer or
its employees, agents or representatives.

Section 9.9

Failure of Indulgence Not Waiver; Remedies Cumulative.  No f

ailure or delay on the part of any party hereto in the exercise of any right
hereunder shall impair such right or be construed to be a waiver of, or
acquiescence in, any breach of any representation, warranty or agreement herein,
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or of any other right.  All rights and remedies
existing under this Agreement are cumulative to, and not exclusive of, any
rights or remedies otherwise available.

Section 9.10

Construction.  For the construction and interpretation hereof, neither party
shall be considered the drafter hereof and each party acknowledges that it and
its separate counsel negotiated and drafted, or had the opportunity to negotiate
and draft, this Agreement and all related agreements and documents.

Section 9.11

Headings.  The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning hereto.  Any reference herein to
the masculine gender shall be deemed to include the femine and neuter genders
unless the context otherwise requires.  

Section 9.12

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which shall constitute
one Agreement.  

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

Buyer:

Seller:



The Standard Register Company

PlanetPrint.com, Inc.

By:  /s/Craig Brown

By:  /s/David G. Dillon






Craig Brown, Chief Financial Officer

David G. Dillon, Chairman







PlanetPrintDallas.com, Inc.

By:  /s/David G. Dillon






David G. Dillon, President

/s/David G. Dillon






David G. Dillon, personally

/s/Phil Shirley






Phil Shirley, personally

/s/Brian Stone






Brian Stone, personally

/s/Keith M. Nickoloff






Keith M. Nickoloff, personally



















ASSET PURCHASE AGREEMENT

By and Between

The Standard Register Company

and

PlanetPrint.com, Inc.

Dated as of July 10, 2002

TABLE OF CONTENTS




Page




ARTICLE 1:  PURCHASE AND SALE

1

   Section 1.1:  Purchase and Sale

1

   Section 1.2:  Excluded Assets

3

   Section 1.3:  Assumption of Liabilities, Copy Concepts Debts

3




ARTICLE 2:  CLOSING DATE AND PURCHASE PRICE

4

   Section 2.1:  Closing

4

   Section 2.2:  Purchase Price

4

   Section 2.3:  Allocation of Purchase Price

4

   Section 2.4:  Prorations; Transfer Taxes

4

   Section 2.5:  Post-Closing Adjustment of Purchase Price

5

   Section 2.6:  Holdback

6




ARTICLE 3:  REPRESENTATIONS AND WARRANTIES OF SELLER

6

   Section 3.1:  Title to Assets

6

   Section 3.2:  Authorization for this Agreement

7

   Section 3.3:  Organization, Good Standing and Authority; Equity Structure

8

   Section 3.4:  Intellectual Property

8

   Section 3.5:  Compliance with Environmental Laws

10

   Section 3.6:  Financial Information, Absence of Undisclosed Liabilities

11

   Section 3.7:  Product Liability

12

   Section 3.8:  Absence of Certain Changes

13

   Section 3.9:  Real Property

13

   Section 3.10:  Tangible Personal Property

15

   Section 3.11:  Customers and Suppliers

16

   Section 3.12:  Accounts Receivable

16

   Section 3.13:  Employment-Related Agreements

17

   Section 3.14:  Employee Benefit Plans

18

   Section 3.15:  Tax Returns

20

   Section 3.16:  Litigation

21

   Section 3.17:  Contracts

22

   Section 3.18:  Insurance

23

   Section 3.19:  Affiliate Transactions

23

   Section 3.20:  Legal Compliance; Regulatory Approvals

23

   Section 3.21:  Brokerage

23

   Section 3.22:  Bank Accounts

24

   Section 3.23:  Bulk Sale

24

   Section 3.24:  No Reliance

24




ARTICLE 4:  REPRESENTATIONS AND WARRANTIES OF BUYER

24

   Section 4.1:  Organization, Good Standing and Authority

24

   Section 4.2:  Authorization for this Agreement

24

   Section 4.3:  Brokerage

24




ARTICLE 5:  CONDITIONS TO CLOSING

25

   Section 5.1:  Conditions to Obligations of Each Party

25

   Section 5.2:  Conditions to Obligations of Buyer

25

   Section 5.3:  Conditions to Obligations of Seller

30




ARTICLE 6:  INDEMNIFICATION

31

   Section 6.1:  Indemnification of Buyer

31

   Section 6.2:  Indemnification of Seller

32

   Section 6.3:  Indemnification of Procedure

32

   Section 6.4:  Period of Indemnification

33

   Section 6.5:  Limitations on Indemnification.

33

   Section 6.6:  Indemnification Payments

33

   Section 6.7:  Limitation of Remedies

34




ARTICLE 7:  ADDITIONAL COVENANTS AND AGREEMENTS

34

   Section 7.1:  Expenses

34

   Section 7.2:  Public Releases

34

   Section 7.3:  Cooperation and Efforts

34

   Section 7.4:  Survival

34

   Section 7.5:  Conduct of Business; Access

35

   Section 7.6:  Negative Covenant

35

   Section 7.7:  Buyer Cooperation

35

   Section 7.8:  Notification

35

   Section 7.9:  No Solicitation of Transactions

36

   Section 7.10:  Accounts Receivable

36

   Section 7.11:  Termination of Agreement

36

   Section 7.12:  Customers and Suppliers

37




ARTICLE 8:  NON-COMPETITION AND CONFIDENTIALITY

37




ARTICLE 9:  MISCELLANEOUS

38

   Section 9.1:  Notices

38

   Section 9.2:  Disclosure Schedule and Exhibits

40

   Section 9.3:  Severability

40

   Section 9.4:  Successors and Assigns

40

   Section 9.5:  Entire Agreement

40

   Section 9.6:  Waiver, Discharge, Etc

40

   Section 9.7:  Governing Law..

40

   Section 9.8:  Investigations

41

   Section 9.9:  Failure of Indulgence Not Waiver; Remedies Cumulative

41

   Section 9.10:  Construction.

41

   Section 9.11:  Headings..

41

   Section 9.12:  Counterparts..

41






















   




Schedules

1.1(a)(i)

Business Assets

1.1(a)(x)

Business Contracts

1.1(a)(xi)

Business Accounts Receivable

1.2

Excluded Assets

1.3(a)(i)

Assumed Customer and Supplier Contracts

1.3(a)(ii)

Other Leases and Obligations

1.3(a)(iii)

Current Accounts Payable

1.3(a)(iv)

Accrued Liabilities

1.3(b)(i)

Copy Concepts Platinum Workout Accounts

1.3(b)(ii)

Business Platinum Workout Accounts

2.2

Purchase Price Payees - Cash Amounts

2.3

Allocation of Purchase Price for Assets

2.5

Agreed Parameters for Equity Statement

3.1

Exceptions of Seller’s Ownership to Assets

3.2

Governmental Consents, etc.

3.3

Subsidiary Disclosure

3.3(a)

Licenses, Permits and Qualifications

3.3(b)

Shareholders of Seller’s Capital Stock

3.4(a)

Intellectual Property

3.4(a)(i)

Intellectual Property Purchased from Seller

3.4(b)

Exceptions to Assignment of Intellectual Property

3.5(d)

Environmental Permits

3.5(e)

Hazardous Substances/Environmental Matters

3.6(a)

Financial Statements of Seller

3.6(b)

Business Creditors

3.6(c)

Specified Business Creditors

3.8

Absence of Changes since the Threshold Date

3.9(b)

Leases, Subleases, Licenses and Other Occupancy Agreements

3.9(c)

Real Property Compliance

3.9(f)

Utilities/Improvements

3.9(h)

Lack of Compliance/Storage Tanks

3.9(j)

Conflicting Rights and Violations

3.9(m)

Real Property Adequacy

3.10

Seller’s Tangible Personal Property

3.10(d)

Exceptions to Seller’s Right to Assign Personal Property

3.11(a)

Seller’s Customers

3.11(b)

Seller’s Vendors and Suppliers

3.13

Exceptions to Seller’s Liability for Employment-Related Agreements

3.13(b)

Exceptions to Employment-Related Claims

3.13(c)

Employee Information

3.14(a)

Employee Benefit Plans

3.14(b)

Exceptions to Seller’s Liability for Employee Benefit Plans

3.14(c)

Exceptions to Determination Letters

3.14(g)

Exceptions to Multiemployer Plan

3.14(j)

Exceptions to Liability for Employee Benefits

3.14(k)

Continuation of Health Benefit Plan Coverage

3.15(b)

Exceptions to Timely Filing of Tax Returns

3.15(c)

Exceptions to Amounts Paid to Taxing Authority

3.15(f)

Exceptions to Pending Tax Audits

3.15(i)

Affiliated Group

3.16

Disclosure of Actions, Suits or Pending Litigation

3.17

Contracts

3.17(b)

Contracts Not Terminable At Will

3.19

Affiliate Transactions

3.20

Power of Attorney

3.22

Seller’s Liability for Brokerage Fee

5.2.4

Seller Personnel to Sign Non-Compete Agreements at Closing







Definitions




Term

Section




“Accountant”

2.5(a)

“Accountants’ Financial Statements”

2.5(a)

“Accrueds”

2.5(a)

“Act”

9.2

“Allocation”

2.3

“Applicable Real Estate Laws”

3.9(c)

“Assets”

1.1

“Baseline Financial Statements”

3.6(a)

“Business”

1.1

“Business Platinum Workout Accounts”

1.3(b)

“Buyer”

Introduction

“Claim”

3.7(a)

“Closing”

2.1

“Closing Cash Payment”

2.2(a)

“Closing Date”

2.1

“Closing Financial Statements”

2.5(a)

“COBRA”

3.14(f)

“Code”

3.14(b)

“Consulting and Software Division”

1.1

“Contracts”

3.17(a)

“Copy Concepts”

Introduction

“Copy Concepts Platinum

     Workout Accounts”

1.3(b)

“Current”

1.3(a)(ii)

“Dillon”

Introduction

“Disclosure Schedules”

Article 3 Introduction

“Environmental Laws”

3.5(a)

“Environmental Matters”

3.5(b)

“Equity”

2.5(a)

“ERISA”

3.14(a)

“Excluded Assets”

1.2

“Final Closing Financial Statements”

2.5(a)

“Financial Statements”

3.6(a)

“GAAP”

2.5(a)

“Hazardous Substance”

3.5(a)

“Holdback”

2.6

“Intellectual Property”

3.4(a)

“Leased Real Property”

3.9(b)

“Leases”

3.9(b)

“Material Adverse Effect”

3.1

“Multiemployer Plan”

3.14(g)

“Nickoloff”

Introduction

“Owned Real Property”

3.9(a)

“PCBs”

3.5(a)

“Person”

3.15(n)

“PlanetPrintDallas”

Introduction

“Plan”

3.14(a)

“Plans”

3.14(a)

“Proprietary Rights Agreement”

3.13(c)

“Purchase Price”

2.2

“Purchase Price Payees”

2.2(a)

“Real Property”

3.9(b)

“Schedule”

Article 3 Introduction

“Seller”

Introduction

“Shirley”

Introduction

“Stone”

Introduction

“Tax”

3.15(a)

“Tax Returns”

3.15(a)

“Taxes”

3.15(a)

“Third-party Consent”

3.2

“Threshold Date”

3.8

“Utilities”

3.9(f)